                                                                                      APPEAL,EFILE
                                 U.S. District Court
                       District of Connecticut (New Haven)
              CRIMINAL DOCKET FOR CASE #: 3:13−cr−00226−RNC−1
                                 Internal Use Only

Case title: USA v. Carpenter et al                           Date Filed: 12/12/2013

Assigned to: Judge Robert N.
Chatigny

Defendant (1)
Daniel Carpenter                     represented by Richard R. Brown
                                                    Brown, Paindiris & Scott − Pearl Htfd
                                                    100 Pearl Street, Suite 1100
                                                    Hartford, CT 06103
                                                    860−522−3343
                                                    Fax: 860−522−2490
                                                    Email: rbrown@bpslawyers.com
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED
                                                    Designation: Retained

                                                    Cody Nolan Guarnieri
                                                    Brown Paindiris & Scott LLP − Htfd
                                                    100 Pearl Street
                                                    Suite 1100
                                                    Hartford, CT 06103
                                                    860−522−3343
                                                    Fax: 860−533−2490
                                                    Email: cguarnieri@bpslawyers.com
                                                    ATTORNEY TO BE NOTICED
                                                    Designation: Retained

                                                    James M. Cole
                                                    Sidley Austin LLP
                                                    1501 K Street, N.W.
                                                    Washington, DC 20005
                                                    202−736−8000
                                                    Fax: 202−736−8711
                                                    Email: jcole@sidley.com
                                                    PRO HAC VICE
                                                    ATTORNEY TO BE NOTICED
                                                    Designation: Retained

                                                    Jonathan J. Einhorn
                                                    Law Office of Jonathan J. Einhorn
                                                    129 Whitney Avenue
                                                    New Haven, CT 06510
                                                    203−777−3777
                                                    Fax: 203−782−1721
                                                    Email: einhornlawoffice@gmail.com
                                                    ATTORNEY TO BE NOTICED
                                                    Designation: Retained

                                                    Michael A. Levy
                                                    Sidley Austin, LLP − NY
                                                    787 Seventh Avenue
                                                    New York, NY 10019−6018
                                                    212−839−7341
                                                    Fax: 212−839−5599
                            Email: mlevy@sidley.com
                            ATTORNEY TO BE NOTICED
                            Designation: Retained

                            Qais Ghafary
                            Sidley Austin LLP
                            787 Seventh Avenue
                            New York, NY 10019
                            212−839−8430
                            Fax: 212−839−5599
                            Email: qghafary@sidley.com
                            ATTORNEY TO BE NOTICED
                            Designation: Retained

Pending Counts              Disposition
FRAUD BY WIRE, RADIO, OR
TELEVISION: Wire Fraud
(1−4)
FRAUD BY WIRE, RADIO, OR
TELEVISION
(1s−4s)
FRAUDS AND SWINDLES: Mail
Fraud
(5−6)
FRAUDS AND SWINDLES
(5s−6s)
FRAUD BY WIRE, RADIO, OR
TELEVISION: Wire Fraud
(7−18)
FRAUD BY WIRE, RADIO, OR
TELEVISION
(7s−18s)
FRAUDS AND SWINDLES: Mail
Fraud
(19)
FRAUDS AND SWINDLES
(19s)
FRAUD BY WIRE, RADIO, OR
TELEVISION: Wire Fraud
(20)
FRAUD BY WIRE, RADIO, OR
TELEVISION
(20s)
FRAUDS AND SWINDLES: Mail
Fraud
(21−22)
FRAUDS AND SWINDLES
(21s−22s)
FRAUD BY WIRE, RADIO, OR
TELEVISION: Wire Fraud
(23)
FRAUD BY WIRE, RADIO, OR
TELEVISION
(23s)
FRAUDS AND SWINDLES: Mail
Fraud
(24−25)
FRAUDS AND SWINDLES
(24s−25s)
FRAUD BY WIRE, RADIO, OR
TELEVISION: Wire Fraud
(26)
FRAUD BY WIRE, RADIO, OR
TELEVISION
(26s)
FRAUDS AND SWINDLES: Mail
Fraud
(27−28)
FRAUDS AND SWINDLES
(27s−28s)
FRAUD BY WIRE, RADIO, OR
TELEVISION: Wire Fraud
(29−32)
FRAUD BY WIRE, RADIO, OR
TELEVISION
(29s−32s)
ATTEMPT AND CONSPIRACY
TO COMMIT MAIL FRAUD:
WIRE FRAUD
(33)
ATTEMPT AND CONSPIRACY
TO COMMIT MAIL FRAUD
(33s)
MONEY LAUNDERING −
FRAUD, OTHER: CONSPIRACY
TO COMMIT MONEY
LAUNDERING
(34s)
ENGAGING IN MONETARY
TRANSACTIONS: ILLEGAL
MONETARY TRANSACTION
(35s−47s)
MONEY LAUNDERING −
FRAUD, OTHER
(48s−57s)

Highest Offense Level (Opening)
Felony

Terminated Counts                 Disposition
None

Highest Offense Level
(Terminated)
None

Complaints                        Disposition
None
Plaintiff
USA                                              represented by David E. Novick
                                                                U.S. Attorney's Office−NH
                                                                157 Church St., 23rd floor
                                                                New Haven, CT 06510
                                                                203−821−3700
                                                                Fax: 203−821−3829
                                                                Email: david.novick@usdoj.gov
                                                                LEAD ATTORNEY
                                                                ATTORNEY TO BE NOTICED

                                                                Neeraj Patel
                                                                DOJ−USAO
                                                                U.S. Attorney's Office−CT
                                                                157 Church Street
                                                                25th FL.
                                                                New Haven, CT 06510
                                                                203−821−3720
                                                                Email: Neeraj.Patel@usdoj.gov
                                                                LEAD ATTORNEY
                                                                ATTORNEY TO BE NOTICED

Date Filed    #   Docket Text
12/04/2018 397 NOTICE OF APPEAL by Daniel Carpenter(Levy, Michael) Modified text to remove
               filing fee on 12/5/2018 (Murphy, Tatihana). (Entered: 12/04/2018)
12/03/2018 401 Witness List as to Daniel Carpenter. (Pipech, L.) (Entered: 12/05/2018)
12/03/2018 400 Minute Entry for proceedings held before Judge Robert N. Chatigny: Sentencing as to
               Daniel Carpenter held on 12/3/2018. Denying 398 Motion to Seal Sentencing Hearing as
               to Daniel Carpenter (1). Granting 399 Motion to Continue Surrender Date as to Daniel
               Carpenter (1); defendant to surrender to BOP on 3/4/19. Government will file their brief re
               restitution within 30 days. Total Time: 3 hours and 06 minutes.(Court Reporter Warner,
               D.) (Pipech, L.) (Entered: 12/05/2018)
12/03/2018 399 ORAL MOTION to Continue Surrender Date by Daniel Carpenter. (Pipech, L.) (Entered:
               12/05/2018)
12/03/2018 398 ORAL MOTION to Seal Sentencing Hearing by Daniel Carpenter. (Pipech, L.) (Entered:
               12/05/2018)
11/30/2018 396 ORDER denying as moot 386 Sealed Motion as to Daniel Carpenter in light of ECF No.
               395 ; denying as moot 391 Sealed Motion as to Daniel Carpenter in light of ECF No. 395.
               Signed by Judge Robert N. Chatigny on 11/30/2018. (Rickevicius, L.) (Entered:
               11/30/2018)
11/30/2018 395 ORDER granting 392 Motion to Withdraw Document as to Daniel Carpenter (1). Signed
               by Judge Robert N. Chatigny on 11/30/2018. (Rickevicius, L.) (Entered: 11/30/2018)
11/30/2018 394 NOTICE of Supplemental Authority by Daniel Carpenter (Levy, Michael) (Entered:
               11/30/2018)
11/27/2018 393 ORDER granting 390 Motion to Seal as to Daniel Carpenter (1). Signed by Judge Robert
               N. Chatigny on 11/27/2018. (Rickevicius, L.) (Entered: 11/27/2018)
11/26/2018 392 MOTION to Withdraw Document / pro se emergency petition by Daniel Carpenter. (Cole,
               James) (Entered: 11/26/2018)
11/21/2018 391 SEALED MOTION to Strike Carpenter's Pro Se Sealed Motion − by USA as to Daniel
               Carpenter. (Patel, Neeraj) (Entered: 11/21/2018)
11/21/2018 390 MOTION to Seal Government's Motion to Strike Carpenter's Pro Se Sealed Motion by
               USA as to Daniel Carpenter. (Patel, Neeraj) (Entered: 11/21/2018)
11/20/2018 389 Minute Entry for proceedings held before Judge Robert N. Chatigny:Telephone
               Conference as to Daniel Carpenter held on 11/20/2018. 20 minutes. (Court Reporter
               Warner, D.)(Pipech, L.) (Entered: 11/20/2018)
11/20/2018        (Court only) ***Staff Notes as to Daniel Carpenter: Counsel for government and counsel
                  for defendant Carpenter allowed access to #386. (Pipech, L.) (Entered: 11/20/2018)
11/20/2018 388 ATTORNEY APPEARANCE: Jonathan J. Einhorn appearing for Daniel Carpenter
               (Einhorn, Jonathan) (Entered: 11/20/2018)
11/19/2018 387 NOTICE OF E−FILED CALENDAR as to Daniel Carpenter: THIS IS THE ONLY
               NOTICE COUNSEL/THE PARTIES WILL RECEIVE. Telephone Conference set for
               11/20/2018 at 10:00 AM before Judge Robert N. Chatigny. Counsel will initiate the call to
               chambers at 860−240−2629 (conference line only) with all counsel on the line.
               (Rickevicius, L.) (Entered: 11/19/2018)
11/19/2018 386 WITHDRAWN − SEALED MOTION − by Daniel Carpenter. (Murphy, Tatihana)
               Modified text on 11/30/2018 to reflect document was withdrawn by Order #395 (Pipech,
               L.). (Entered: 11/19/2018)
11/19/2018 385 ORDER granting 384 Motion to Seal as to Daniel Carpenter (1). Signed by Judge Robert
               N. Chatigny on 11/19/2018. (Rickevicius, L.) (Entered: 11/19/2018)
11/19/2018 384 MOTION to Seal Government's Supplemental Sentencing Memorandum, Document #383
               by Daniel Carpenter. (Brown, Richard) (Entered: 11/19/2018)
11/16/2018 383 SENTENCING MEMORANDUM by USA as to Daniel Carpenter (Patel, Neeraj)
               (Entered: 11/16/2018)
11/09/2018 382 Set/Reset Deadlines re 377 Sentencing Memorandum as to Daniel Carpenter. Government
               Reply due by 11/16/2018. (Rickevicius, L.) (Entered: 11/09/2018)
11/09/2018 381 ORDER granting 380 Consent Motion for Extension of Time to File Response/Reply as to
               Daniel Carpenter (1). Signed by Judge Robert N. Chatigny on 11/9/2018. (Rickevicius, L.)
               (Entered: 11/09/2018)
11/08/2018 380 Consent MOTION for Extension of Time to File Response/Reply as to 377 Sentencing
               Memorandum until November 16, 2018 by USA as to Daniel Carpenter. (Patel, Neeraj)
               (Entered: 11/08/2018)
10/29/2018 379 ORDER granting 378 Motion to Seal as to Daniel Carpenter (1). Signed by Judge Robert
               N. Chatigny on 10/29/2019. (Rickevicius, L.) (Entered: 10/29/2018)
10/29/2018 378 MOTION to Seal Supplemental Sentencing Memorandum by Daniel Carpenter. (Levy,
               Michael) (Entered: 10/29/2018)
10/26/2018 377 SENTENCING MEMORANDUM by Daniel Carpenter (Levy, Michael) (Entered:
               10/26/2018)
10/18/2018 376 ORDER granting 375 Consent Motion for Extension of Time as to Daniel Carpenter (1).
               The defendant will submit his memorandum on or before 10/26/2018, and the government
               will file their response on or before 11/9/2018. Counsel are reminded that motions for
               extension of time must be filed in motion format. So ordered. Signed by Judge Robert N.
               Chatigny on 10/18/2018. (Rickevicius, L.) (Entered: 10/18/2018)
10/17/2018 375 MOTION for Extension of Time to permit defense counsel to continue to discuss with the
               Government the parties' positions with regard to the report and sentencing until October
               26, 2018 by Daniel Carpenter. (Levy, Michael) (Entered: 10/17/2018)
10/05/2018 374 RESCHEDULED NOTICE OF E−FILED CALENDAR as to Daniel Carpenter: THIS IS
               THE ONLY NOTICE COUNSEL/THE PARTIES WILL RECEIVE. ALL PERSONS
               ENTERING THE COURTHOUSE MUST PRESENT PHOTO IDENTIFICATION.
               (CONTINUED FROM 6/28/2018) Sentencing set for 12/3/2018 at 9:00 AM, North
               Courtroom, 450 Main St., Hartford, CT before Judge Robert N. Chatigny. (Pipech, L.)
               (Entered: 10/05/2018)
10/05/2018 373 ORDER: The parties will submit memoranda indicating how the Evaluation and Testing
               Reports provided in the Addendum to the PSR 372 should impact the sentencing
               determination. To be timely, the defendant will file their memorandum on or before
               10/19/2018, and the government will file their response on or before 11/2/2018. So
                   ordered
                   Signed by Judge Robert N. Chatigny on 10/5/2018. (Rickevicius, L.) (Entered:
                   10/05/2018)
10/04/2018 372 PRESENTENCE INVESTIGATION REPORT (Supplement) (SEALED − government
               and defense counsel) as to Daniel Carpenter. (available to USA, Daniel Carpenter)
               (Attachments: # 1 Psychiatric Evaluation, # 2 Psychological Testing Report)(Hunt, S.)
               (Entered: 10/04/2018)
10/03/2018 371 ORDER denying as moot 370 Motion to Seal as to Daniel Carpenter (1) in light of ECF
               No. 369. Signed by Judge Robert N. Chatigny on 10/3/2018. (Rickevicius, L.) (Entered:
               10/03/2018)
10/02/2018 370 MOTION to Seal Portion of Transcript of June 27, 2018 Sentencing Hearing − Document
               #367 − Filed July 18, 2018 by Daniel Carpenter. (Brown, Richard) (Entered: 10/02/2018)
10/02/2018 369 ORDER granting 368 Motion to Seal as to Daniel Carpenter (1). Signed by Judge Robert
               N. Chatigny on 10/2/2018. (Rickevicius, L.) (Entered: 10/02/2018)
10/02/2018 368 MOTION to Seal Portion of Transcript of June 27, 2018 Sentencing Hearing Document
               #367 − Filed July 18, 2018 by Daniel Carpenter. (Brown, Richard) (Entered: 10/02/2018)
07/18/2018 367 TRANSCRIPT of proceedings as to Daniel Carpenter. Sentencing Hearing held on
               06.27.18 before Judge Robert N. Chatigny. Court Reporter: Darlene A. Warner.
               IMPORTANT NOTICE − REDACTION OF TRANSCRIPTS: To remove personal
               identifier information from the transcript, a party must electronically file a Notice of Intent
               to Request Redaction with the Clerk's Office within seven (7) calendar days of this date. If
               no such Notice is filed, the court will assume redaction of personal identifiers is not
               necessary and the transcript will be made available through PACER without redaction 90
               days from today's date. The transcript may be viewed at the court public terminal or
               purchased through the Court Reporter/Transcriber before the deadline for Release of
               Transcript Restriction. After that date it may be obtained through PACER. The policy
               governing the redaction of personal information is located on the court website at
               www.ctd.uscourts.gov. Redaction Request due 8/8/2018. Redacted Transcript Deadline set
               for 8/18/2018. Release of Transcript Restriction set for 10/16/2018. (Warner, D.) (Entered:
               07/18/2018)
06/28/2018 366 ORDER for Psychiatric Evaluation in Aid of Sentencing as to Daniel Carpenter. Please
               see attached Order for details.
               Signed by Judge Robert N. Chatigny on 6/28/2018. (Attachments: # 1 Copy of 18 U.S.C. §
               4247) (Chenoweth, T.) (Entered: 06/28/2018)
06/28/2018 365 Minute Entry for proceedings held before Judge Robert N. Chatigny: Sentencing as to
               Daniel Carpenter held on 6/28/2018. Sentencing will be continued to a date to be
               determined. Total Time: 3 hours and 31 minutes(Court Reporter Warner,
               Darlene.)(Pipech, L.) (Entered: 06/28/2018)
06/26/2018 364 NOTICE of Supplemental Authority by Daniel Carpenter (Attachments: # 1 Exhibits to
               Submission of Supplemental Authority)(Levy, Michael) (Entered: 06/26/2018)
06/25/2018 363 Memorandum in Opposition by Daniel Carpenter re 361 MOTION for Order Re:
               Restitution (Levy, Michael) (Entered: 06/25/2018)
06/22/2018 362 SENTENCING MEMORANDUM by Daniel Carpenter (Attachments: # 1 Exhibit
               11−12)(Levy, Michael) (Entered: 06/22/2018)
06/15/2018 361 MOTION for Order Re: Restitution by USA as to Daniel Carpenter. (Attachments: # 1
               Exhibit 5 (Revised) to the Government's Sentencing Memorandum: Summary of Actual
               Loss)(Novick, David) (Entered: 06/15/2018)
05/08/2018 360 RESCHEDULED NOTICE OF E−FILED CALENDAR as to Daniel Carpenter: THIS IS
               THE ONLY NOTICE COUNSEL/THE PARTIES WILL RECEIVE. ALL PERSONS
               ENTERING THE COURTHOUSE MUST PRESENT PHOTO IDENTIFICATION.
               (RESET FROM 7/2/18 at 10:00 a.m.) Sentencing set for 6/27/2018 at 9:00 a.m., North
               Courtroom, 450 Main St., Hartford, CT before Judge Robert N. Chatigny. (See Minutes
               #359) (Pipech, L.) (Entered: 05/08/2018)
05/08/2018 359 Minute Entry for proceedings held before Judge Robert N. Chatigny: Denying without
               prejudice Def.'s oral motion to bifurcate sentencing hearing. Status Conference as to
               Daniel Carpenter re bifurcation of sentencing hearing held on 5/8/2018. 17 minutes (Court
               Reporter Warner, Darlene.) (Chenoweth, T.) (Entered: 05/08/2018)
05/04/2018 358 NOTICE OF E−FILED CALENDAR as to Daniel Carpenter: THIS IS THE ONLY
               NOTICE COUNSEL/THE PARTIES WILL RECEIVE. Telephone Conference re
               Discussion regarding bifurcation of sentencing hearing set for 5/8/2018 at 2:00 p.m. before
               Judge Robert N. Chatigny. Counsel for the Government will initiate the call to chambers
               at 860−240−2629 (conference line only) with all counsel on the line. (Pipech, L.)
               (Entered: 05/04/2018)
04/20/2018 357 SENTENCING MEMORANDUM by Daniel Carpenter (Attachments: # 1 Exhibit)(Levy,
               Michael) (Entered: 04/20/2018)
04/10/2018 356 RESCHEDULED NOTICE OF E−FILED CALENDAR as to Daniel Carpenter: THIS IS
               THE ONLY NOTICE COUNSEL/THE PARTIES WILL RECEIVE. ALL PERSONS
               ENTERING THE COURTHOUSE MUST PRESENT PHOTO IDENTIFICATION.
               (Reset from 3/6/2018) SENTENCING set for 7/2/2018 at 10:00 a.m., North Courtroom,
               450 Main St., Hartford, CT before Judge Robert N. Chatigny. (Pipech, L.) (Entered:
               04/10/2018)
04/09/2018 355 SENTENCING MEMORANDUM by USA as to Daniel Carpenter (Attachments: # 1
               Exhibit Revised Exhibit 5 to the Government's Sentencing Memorandum)(Novick, David)
               (Entered: 04/09/2018)
04/09/2018 354 ORDER granting 353 Motion for Extension of Time to 4/20/2018 to file a reply
               memorandum, and leave to file a reply memorandum in excess of the 10−page limitation
               as to Daniel Carpenter (1). Further extensions of this deadline are unlikely to be granted.
               Signed by Judge Robert N. Chatigny on 4/9/2018. (Rickevicius, L.) (Entered: 04/09/2018)
04/06/2018 353 MOTION for Extension of Time and for Excess Pages for Sentencing Reply
               Memorandum by Daniel Carpenter. (Levy, Michael) (Entered: 04/06/2018)
03/23/2018 352 SENTENCING MEMORANDUM by USA as to Daniel Carpenter (Attachments: # 1
               Exhibit Nov. 2013 Turnover Order in Unversitas Education LLC v. Nova Group, Inc.,
               1:11−cv−01590, # 2 Exhibit Aug. 2014 Turnover Order in Unversitas Education LLC v.
               Nova Group, Inc., 1:11−cv−01590, # 3 Exhibit Summary of Intended Loss, # 4 Exhibit
               Excerpt of Appellant's Brief in United States v. Binday, 14−2809−cr(L), # 5 Exhibit
               Summary of Actual Loss, # 6 Exhibit Summary of Intended Gain, # 7 Exhibit Summary of
               First−Year Commissions to TPG, # 8 Exhibit Summary of Actual Gain, # 9 Exhibit May
               9, 2013 testimony of Daniel Carpenter in Unversitas Education LLC v. Nova Group, Inc.,
               1:11−cv−01590, # 10 Exhibit November 22, 2013 testimony of Daniel Carpenter in
               Unversitas Education LLC v. Nova Group, Inc., 1:11−cv−01590, # 11 Exhibit October 25,
               2013 letter from counsel to the US Attorney's Office)(Novick, David) (Entered:
               03/23/2018)
03/20/2018 351 ORDER granting 350 Motion for Leave to File Excess Pages as to Daniel Carpenter (1).
               Signed by Judge Robert N. Chatigny on 3/20/2018. (Rickevicius, L.) (Entered:
               03/20/2018)
03/19/2018 350 MOTION for Leave to File Excess Pages in the Government's Sentencing Memorandum
               by USA as to Daniel Carpenter. (Novick, David) (Entered: 03/19/2018)
03/11/2018 349 ORDER granting 348 Motion for Extension of Time as to Daniel Carpenter (1).
               Government's Response is due 3/23/2018 and Defendant's Reply is due 4/13/2018. So
               ordered. Signed by Judge Robert N. Chatigny on 3/11/2018. (Chenoweth, T.) (Entered:
               03/11/2018)
03/09/2018 348 Consent MOTION for Extension of Time To File A Response To The Defendant's
               Sentencing Memorandum until March 23, 2018 by USA as to Daniel Carpenter. (Patel,
               Neeraj) (Entered: 03/09/2018)
02/27/2018 347 SENTENCING MEMORANDUM by Daniel Carpenter (Attachments: # 1 Exhibit
               1−6)(Cole, James) (Entered: 02/27/2018)
02/18/2018 346 Sealed Sentencing Recommendation: as to Daniel Carpenter (Hunt, S.) (Entered:
               02/18/2018)
02/18/2018 345 PRESENTENCE INVESTIGATION REPORT (Final Report) (SEALED − government
               and defense counsel) as to Daniel Carpenter. (available to USA, Daniel Carpenter)
               (Attachments: # 1 Addendum, # 2 Government Objection Letter, # 3 Defense Objection
               Letter, # 4 Financial Statement, # 5 Government Intended Loss Chart, # 6 Government
               Actual Loss Chart, # 7 Superseding Indictment, # 8 Verdict)(Hunt, S.) (Entered:
               02/18/2018)
02/08/2018        Terminate Deadlines and Hearings as to Daniel Carpenter: Sentencing date will be
                  rescheduled to a date to be determined by the Court. Order #343. (Pipech, L.) (Entered:
                  03/02/2018)
02/08/2018 344 ORDER: The following motions are denied as moot for the reasons stated below:
               296 Sealed Motion is a memorandum in support and the relevant motion 295 was denied
               at a previous hearing, see ECF No. 326;
               The motion that was the subject of 227 Motion for Leave to File Excess Pages was denied
               at a hearing, see ECF No. 300 ;
               204 Motion for Acquittal, 198 Motion for Acquittal, 172 Motion in Limine, and 166
               Motion in Limine are moot in light of the verdict, ECF No. 212 ;
               162 Motion to Modify Conditions of Release is moot in light of Defendant's current status
               on supervised release, see ECF No. 323 ;
               and 147 Motion for Reconsideration is moot in light of the bench trial begun on Feb. 16,
               2016, see ECF No. 175 .
               So ordered.
               Signed by Judge Robert N. Chatigny on 2/8/2018. (Chenoweth, T.) (Entered: 02/08/2018)
02/08/2018 343 ORDER granting 341 Motion for Extension of Time as to Daniel Carpenter (1).
               Defendant's Sentencing Memorandum is due 2/27/2018; Government's Sentencing
               Memorandum is due 3/13/2018; Defendant's Reply is due 3/20/2018. The sentencing date
               will be rescheduled to a date to be determined by the Court. So ordered. Signed by Judge
               Robert N. Chatigny on 2/8/2018. (Rickevicius, L.) (Entered: 02/08/2018)
02/07/2018 342 Certificate of Service by Daniel Carpenter re 341 MOTION for Extension of Time Time
               to File Defendant's Sentencing Submission until February 27, 2018 (Levy, Michael)
               (Entered: 02/07/2018)
02/07/2018 341 MOTION for Extension of Time Time to File Defendant's Sentencing Submission until
               February 27, 2018 by Daniel Carpenter. (Levy, Michael) (Entered: 02/07/2018)
01/24/2018 340 PRESENTENCE INVESTIGATION REPORT (Draft Report) (SEALED − government
               and defense counsel) as to Daniel Carpenter. (available to USA, Daniel Carpenter)
               (Attachments: # 1 Financial Statement, # 2 Superseding Indictment, # 3 Government
               Intended Loss Chart, # 4 Government Actual Loss Chart)(Hunt, S.) (Entered: 01/24/2018)
01/22/2018 339 ATTORNEY APPEARANCE: James M. Cole appearing for Daniel Carpenter (Cole,
               James) (Entered: 01/22/2018)
01/18/2018 338 MODIFIED ORDER OF REFERRAL TO PROBATION FOR PRESENTENCE
               INVESTIGATION AND REPORT as to Daniel Carpenter. First Disclosure−PSI due
               1/23/2018; Objections Due 2/6/2018; 2nd−Disclosure PSI due 2/16/2018; Sentencing
               Memorandum due 2/20/2018; Response due 2/27/2018; Reply due 3/2/2018. Sentencing
               set for 3/6/2018 10:00 AM in North Courtroom, 450 Main St., Hartford, CT before Judge
               Robert N. Chatigny.
               Signed by Judge Robert N. Chatigny on 1/18/2018. (Pipech, L.) (Entered: 01/18/2018)
01/18/2018 337 RESCHEDULED NOTICE OF E−FILED CALENDAR as to Daniel Carpenter: THIS IS
               THE ONLY NOTICE COUNSEL/THE PARTIES WILL RECEIVE. ALL PERSONS
               ENTERING THE COURTHOUSE MUST PRESENT PHOTO IDENTIFICATION.
               (RESET FROM 2/21/2018 at 10:00 a.m.) Sentencing set for 3/6/2018 at 10:00 AM in
               North Courtroom, 450 Main St., Hartford, CT before Judge Robert N. Chatigny. (Pipech,
               L.) (Entered: 01/18/2018)
01/17/2018 336 ATTORNEY APPEARANCE: Qais Ghafary appearing for Daniel Carpenter (Ghafary,
               Qais) (Entered: 01/17/2018)
01/17/2018 335 ATTORNEY APPEARANCE: Michael A. Levy appearing for Daniel Carpenter (Levy,
               Michael) (Entered: 01/17/2018)
01/17/2018 334 CERTIFICATE OF GOOD STANDING re 327 MOTION for Attorney(s) James M. Cole
               to be Admitted Pro Hac Vice (paid $75 PHV fee; receipt number ACTDC−4676116) by
               Daniel Carpenter (Cole, James) (Entered: 01/17/2018)
01/17/2018 333 CERTIFICATE OF GOOD STANDING re 328 MOTION for Attorney(s) Qais Ghafary to
               be Admitted Pro Hac Vice (paid $75 PHV fee; receipt number ACTDC−4676137) by
               Daniel Carpenter (Ghafary, Qais) (Entered: 01/17/2018)
01/17/2018 332 CERTIFICATE OF GOOD STANDING re 329 MOTION for Attorney(s) Michael Levy
               to be Admitted Pro Hac Vice (paid $75 PHV fee; receipt number ACTDC−4676150) by
               Daniel Carpenter (Levy, Michael) (Entered: 01/17/2018)
01/12/2018 331 Minute Entry for proceedings held before Judge Robert N. Chatigny: Status conference
               and motion hearing as to Daniel Carpenter held on 1/12/2018. GRANTING 328 MOTION
               for Attorney Qais Ghafary to be Admitted Pro Hac Vice (paid $75 PHV fee; receipt
               number ACTDC−4676137) filed by Daniel Carpenter (Certificate of Good Standing due
               by 3/13/2018); GRANTING 329 MOTION for Attorney(s) Michael Levy to be Admitted
               Pro Hac Vice (paid $75 PHV fee; receipt number ACTDC−4676150) filed by Daniel
               Carpenter (Certificate of Good Standing due by 3/13/2018); GRANTING 327 MOTION
               for Attorney(s) James M. Cole to be Admitted Pro Hac Vice (paid $75 PHV fee; receipt
               number ACTDC−4676116) filed by Daniel Carpenter (Certificate of Good Standing due
               by 3/13/2018). 19 minutes. (Court Reporter Darlene Warner.) (Pipech, L.) (Entered:
               01/12/2018)
01/12/2018 330 NOTICE OF E−FILED CALENDAR as to Daniel Carpenter: THIS IS THE ONLY
               NOTICE COUNSEL/THE PARTIES WILL RECEIVE. Telephone Conference Re: Pro
               Hac Vice Motions 327 , 328 & 329 set for 1/12/2018 at 11:30 AM before Judge Robert N.
               Chatigny. Counsel will initiate the call to chambers at 860−240−2629 (conference line
               only) with all counsel on the line. (Rickevicius, L.) (Entered: 01/12/2018)
01/11/2018 329 MOTION for Attorney(s) Michael Levy to be Admitted Pro Hac Vice (paid $75 PHV fee;
               receipt number ACTDC−4676150). (Guarnieri, Cody) (Entered: 01/11/2018)
01/11/2018 328 MOTION for Attorney(s) Qais Ghafary to be Admitted Pro Hac Vice (paid $75 PHV fee;
               receipt number ACTDC−4676137). (Guarnieri, Cody) (Entered: 01/11/2018)
01/11/2018 327 MOTION for Attorney(s) James M. Cole to be Admitted Pro Hac Vice (paid $75 PHV
               fee; receipt number ACTDC−4676116). (Guarnieri, Cody) (Entered: 01/11/2018)
12/12/2017 326 Minute Entry for proceedings held before Judge Robert N. Chatigny: denying 295 Sealed
               Motion as to Daniel Carpenter (1); denying 298 Motion for New Trial as to Daniel
               Carpenter (1); denying 305 Motion for Reconsideration as to Daniel Carpenter (1);
               denying 306 Motion for Reconsideration as to Daniel Carpenter (1); denying 307 Motion
               for Reconsideration as to Daniel Carpenter (1); denying 308 Motion for Reconsideration
               as to Daniel Carpenter (1); denying 310 Motion for Reconsideration as to Daniel
               Carpenter (1); granting 323 Motion to Travel as to Daniel Carpenter (1); Motion Hearing
               as to Daniel Carpenter held on 12/12/2017 re 308 MOTION for Reconsideration of the
               Court's Denial of Mr. Carpenter's Judgment of Acquittal Pursuant to Rule 29 filed by
               Daniel Carpenter, 310 MOTION for Reconsideration of Court's Denial of Mr. Carpenter's
               Request for a New Trial Pursuant to Rule 33 filed by Daniel Carpenter, 307 MOTION for
               Reconsideration of the Court's Denial of Mr. Carpenter's Motion to Suppress Based on
               United States v. Wey filed by Daniel Carpenter, 306 MOTION for Reconsideration of the
               Court's Denial of Mr. Carpenter's Motion for Personal Access and Retention of the
               Discovery in this Case filed by Daniel Carpenter, 305 MOTION for Reconsideration Of
               The Court's Ruling of November 6, 2017 Based On The Ex Post Facto Claus filed by
               Daniel Carpenter, 323 MOTION to Travel to Consult with Appellate Counsel in New York
               City filed by Daniel Carpenter, 295 SEALED MOTION DEFENDANT'S SEALED
               MOTION FOR A MISTRIAL − filed by Daniel Carpenter, 298 MOTION for New Trial
               Pursuant to Rule 33(b) for Newly Discovered Brady−Giglio−Bagley Evidence filed by
               Daniel Carpenter. 54 minutes.(Court Reporter Warner, Darlene.) (Pipech, L.) (Entered:
               12/12/2017)
12/11/2017 325 RESPONSE/REPLY by Daniel Carpenter Reply to the Government's Opposition to the
               Defendant's Motion for Reconsideration of the Court's Denial of Mr. Carpenter's Motion
               for a New Trial Due to the Violation of His Rights to Fair Warning and Fair Notice
               (Brown, Richard) (Entered: 12/11/2017)
12/11/2017 324 RESPONSE/REPLY by Daniel Carpenter Reply to the Government's Opposition to the
               Defendant's Motion for Reconsideration of the Court's Denial of a Motion for a New Trial
               Pursuant to Rule 33 (Attachments: # 1 Exhibit Exhibits One and Two)(Brown, Richard)
               (Entered: 12/11/2017)
12/11/2017 323 MOTION to Travel to Consult with Appellate Counsel in New York City by Daniel
               Carpenter. (Brown, Richard) (Entered: 12/11/2017)
12/07/2017 322 AMENDED NOTICE OF E−FILED CALENDAR as to Daniel Carpenter: THIS IS THE
               ONLY NOTICE COUNSEL/THE PARTIES WILL RECEIVE. ALL PERSONS
               ENTERING THE COURTHOUSE MUST PRESENT PHOTO IDENTIFICATION. In
               Court Conference Re: 295 SEALED MOTION DEFENDANT'S SEALED MOTION FOR
               A MISTRIAL, 298 MOTION for New Trial Pursuant to Rule 33(b) for Newly Discovered
               Brady−Giglio−Bagley Evidence set for 12/12/2017 at 10:00 AM in North Courtroom, 450
               Main St., Hartford, CT before Judge Robert N. Chatigny. Please note the change from a
               telephone conference to an in court conference. (Rickevicius, L.) (Entered: 12/07/2017)
12/07/2017 321 ORDER granting 304 Motion for Change to In Court Hearing as to Daniel Carpenter (1).
               Signed by Judge Robert N. Chatigny on 12/7/2017. (Rickevicius, L.) (Entered:
               12/07/2017)
12/06/2017 320 EXHIBIT 6 Complete by Daniel Carpenter re 319 Reply/Response Misc, (Brown,
               Richard) (Entered: 12/06/2017)
12/05/2017 319 RESPONSE/REPLY by Daniel Carpenter Reply to the Government's Memorandum in
               Opposition to Defendant's Motion for a New Trial for Alleged Brady−Giglio−Bagley
               Violations (Attachments: # 1 Exhibit Exhibits 1 through 6)(Brown, Richard) (Entered:
               12/05/2017)
12/01/2017 318 Memorandum in Opposition by USA as to Daniel Carpenter re 307 MOTION for
               Reconsideration of the Court's Denial of Mr. Carpenter's Motion to Suppress Based on
               United States v. Wey, 306 MOTION for Reconsideration of the Court's Denial of Mr.
               Carpenter's Motion for Personal Access and Retention of the Discovery in this Case, 305
               MOTION for Reconsideration Of The Court's Ruling of November 6, 2017 Based On The
               Ex Post Facto Claus, 308 MOTION for Reconsideration of the Court's Denial of Mr.
               Carpenter's Judgment of Acquittal Pursuant to Rule 29, 310 MOTION for
               Reconsideration of Court's Denial of Mr. Carpenter's Request for a New Trial Pursuant to
               Rule 33 (Patel, Neeraj) (Entered: 12/01/2017)
12/01/2017 317 REPLY TO RESPONSE to Motion by Daniel Carpenter re 296 SEALED MOTION
               SEALED MEMORANDUM IN SUPPORT OF DEFENDANTS SEALED MOTION
               FOR A MISTRIAL − Reply to Government's Memorandum in Opposition to Defendant's
               Motion for a Mistrial Pursuant to 18 U.S.C. Section 3500(d) of the Jencks Act
               (Attachments: # 1 Exhibit Exhibits 1 through 5)(Brown, Richard) (Entered: 12/01/2017)
11/22/2017 316 Docket Entry Correction as to Daniel Carpenter re 315 Order on Motion to Travel. (Glynn,
               T.) (Entered: 11/22/2017)
11/22/2017 315 ORDER granting, absent objection 314 Motion to Travel as to Daniel Carpenter (1).
               Construing this motion as a request to travel to Massachusetts for the funeral and return to
               Connecticut the same day, the motion is granted. If the defendant needs to stay overnight
               in Massachusetts, he may do so but only if his request is approved in advance by the
               Probation Office. Signed by Judge Robert N. Chatigny on 11/22/2017. (Rickevicius, L.)
               Modified on 11/22/2017 to include text. (Glynn, T.). (Entered: 11/22/2017)
11/21/2017 314 MOTION to Travel to Mattapan, Massachusetts by Daniel Carpenter. (Brown, Richard)
               (Entered: 11/21/2017)
11/17/2017 313 Memorandum in Opposition by USA as to Daniel Carpenter re 296 SEALED MOTION
               SEALED MEMORANDUM IN SUPPORT OF DEFENDANTS SEALED MOTION
               FOR A MISTRIAL − , 295 SEALED MOTION DEFENDANT'S SEALED MOTION
               FOR A MISTRIAL − , 298 MOTION for New Trial Pursuant to Rule 33(b) for Newly
               Discovered Brady−Giglio−Bagley Evidence (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, #
               3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, # 6 Exhibit 6)(Patel, Neeraj) (Entered:
               11/17/2017)
11/16/2017 312 TRANSCRIPT of proceedings as to Daniel Carpenter. Telephone Conference held on
               11.06.17 before Judge Robert N. Chatigny. Court Reporter: Darlene A. Warner.
                  IMPORTANT NOTICE − REDACTION OF TRANSCRIPTS: To remove personal
                  identifier information from the transcript, a party must electronically file a Notice of Intent
                  to Request Redaction with the Clerk's Office within seven (7) calendar days of this date. If
                  no such Notice is filed, the court will assume redaction of personal identifiers is not
                  necessary and the transcript will be made available through PACER without redaction 90
                  days from today's date. The transcript may be viewed at the court public terminal or
                  purchased through the Court Reporter/Transcriber before the deadline for Release of
                  Transcript Restriction. After that date it may be obtained through PACER. The policy
                  governing the redaction of personal information is located on the court website at
                  www.ctd.uscourts.gov. Redaction Request due 12/7/2017. Redacted Transcript Deadline
                  set for 12/17/2017. Release of Transcript Restriction set for 2/14/2018. (Warner, D.)
                  (Entered: 11/16/2017)
11/14/2017 311 Memorandum in Support by Daniel Carpenter re 310 MOTION for Reconsideration of
               Court's Denial of Mr. Carpenter's Request for a New Trial Pursuant to Rule 33 (Brown,
               Richard) (Entered: 11/14/2017)
11/14/2017 310 MOTION for Reconsideration of Court's Denial of Mr. Carpenter's Request for a New
               Trial Pursuant to Rule 33 by Daniel Carpenter. (Brown, Richard) (Entered: 11/14/2017)
11/14/2017 309 Memorandum in Support by Daniel Carpenter re 308 MOTION for Reconsideration of the
               Court's Denial of Mr. Carpenter's Judgment of Acquittal Pursuant to Rule 29 (Brown,
               Richard) (Entered: 11/14/2017)
11/14/2017 308 MOTION for Reconsideration of the Court's Denial of Mr. Carpenter's Judgment of
               Acquittal Pursuant to Rule 29 by Daniel Carpenter. (Brown, Richard) (Entered:
               11/14/2017)
11/13/2017 307 MOTION for Reconsideration of the Court's Denial of Mr. Carpenter's Motion to
               Suppress Based on United States v. Wey by Daniel Carpenter. (Brown, Richard) (Entered:
               11/13/2017)
11/13/2017 306 MOTION for Reconsideration of the Court's Denial of Mr. Carpenter's Motion for
               Personal Access and Retention of the Discovery in this Case by Daniel Carpenter. (Brown,
               Richard) (Entered: 11/13/2017)
11/10/2017 305 MOTION for Reconsideration Of The Court's Ruling of November 6, 2017 Based On The
               Ex Post Facto Claus by Daniel Carpenter. (Brown, Richard) (Entered: 11/10/2017)
11/09/2017 304 MOTION for Hearing TO HAVE MOTION HEARING CONDUCTED IN OPEN COURT
               by Daniel Carpenter. (Brown, Richard) (Entered: 11/09/2017)
11/07/2017 303 Telephone Conference re Motion Hearing set for 12/12/2017 at 10:00 AM before Judge
               Robert N. Chatigny as to Daniel Carpenter re 295 SEALED MOTION DEFENDANT'S
               SEALED MOTION FOR A MISTRIAL , 298 MOTION for New Trial Pursuant to Rule
               33(b) for Newly Discovered Brady−Giglio−Bagley Evidence. Responses due by
               11/17/2017. Counsel for the Government will initiate the call to chambers at
               860−240−2629 (conference line only) with all counsel on the line. (Glynn, T.) (Entered:
               11/07/2017)
11/06/2017 302 ORDER OF REFERRAL TO PROBATION FOR PRESENTENCE INVESTIGATION
               AND REPORT as to Daniel Carpenter. First Disclosure−PSI due 1/10/18; Objections Due
               1/24/18; 2nd−Disclosure PSI due 2/3/18; Sentencing Memorandum due 2/7/18; Response
               due 2/14/18; Reply due 2/17/18. Sentencing set for 2/21/2018 at 10:00 AM in North
               Courtroom, 450 Main St., Hartford, CT before Judge Robert N. Chatigny.
               Signed by Judge Robert N. Chatigny on 11/6/17. (Glynn, T.) (Entered: 11/06/2017)
11/06/2017 301 NOTICE OF E−FILED CALENDAR as to Daniel Carpenter: THIS IS THE ONLY
               NOTICE COUNSEL/THE PARTIES WILL RECEIVE. ALL PERSONS ENTERING
               THE COURTHOUSE MUST PRESENT PHOTO IDENTIFICATION. Sentencing set for
               2/21/2018 at 10:00 AM in North Courtroom, 450 Main St., Hartford, CT before Judge
               Robert N. Chatigny. (Glynn, T.) (Entered: 11/06/2017)
11/06/2017 300 Minute Entry for proceedings held before Judge Robert N. Chatigny: denying 228 Motion
               for Acquittal as to Daniel Carpenter (1); denying 230 Motion for New Trial as to Daniel
               Carpenter (1); denying 243 Sealed Motion as to Daniel Carpenter (1); denying 247 Motion
               for Reconsideration as to Daniel Carpenter (1); denying 258 Motion for Discovery as to
               Daniel Carpenter (1); Telephone Conference re: Motions as to Daniel Carpenter held on
                  11/6/2017 re 230 MOTION for New Trial Pursuant to Rule 33 filed by Daniel Carpenter,
                  228 MOTION for Acquittal Pursuant to F.R. Crim. Pro. 29 filed by Daniel Carpenter, 247
                  MOTION for Reconsideration and Vacate the Court's June 6, 2016 Decision and Findings
                  of Fact filed by Daniel Carpenter, 243 SEALED MOTION − filed by Daniel Carpenter,
                  258 MOTION for Discovery for Personal Access and Retention of Discovery Material
                  filed by Daniel Carpenter. 58 minutes(Court Reporter Warner, Darlene.) (Glynn, T.)
                  (Entered: 11/06/2017)
10/25/2017 299 NOTICE OF E−FILED CALENDAR as to Daniel Carpenter: THIS IS THE ONLY
               NOTICE COUNSEL/THE PARTIES WILL RECEIVE. Telephone Conference Re:
               Pending Motions set for 11/6/2017 at 10:00 AM before Judge Robert N. Chatigny. The
               Government will initiate the call to chambers at 860−240−2629 (conference line only)
               with all counsel on the line. (Rickevicius, L.) (Entered: 10/25/2017)
10/18/2017 298 MOTION for New Trial Pursuant to Rule 33(b) for Newly Discovered
               Brady−Giglio−Bagley Evidence by Daniel Carpenter. (Attachments: # 1 Exhibit One, # 2
               Exhibit Two, # 3 Exhibit Three, # 4 Exhibit Four, # 5 Exhibit Five, # 6 Exhibit Six, # 7
               Exhibit Seven, # 8 Exhibit Eight)(Brown, Richard) (Entered: 10/18/2017)
10/18/2017 297 ORDER granting 294 Sealed Motion as to Daniel Carpenter (1). Signed by Judge Robert
               N. Chatigny on 10/18/2017. (Rickevicius, L.) (Entered: 10/18/2017)
10/17/2017 296 SEALED MOTION SEALED MEMORANDUM IN SUPPORT OF DEFENDANTS
               SEALED MOTION FOR A MISTRIAL − by Daniel Carpenter. (Attachments: # 1 Exhibit
               Exhibit One)(Guarnieri, Cody) (Entered: 10/17/2017)
10/17/2017 295 SEALED MOTION DEFENDANT'S SEALED MOTION FOR A MISTRIAL − by
               Daniel Carpenter. (Guarnieri, Cody) (Entered: 10/17/2017)
10/17/2017 294 SEALED MOTION MOTION TO FILE UNDERSEAL DEFENDANT'S MOTION FOR
               A MISTRIAL − by Daniel Carpenter. (Guarnieri, Cody) (Entered: 10/17/2017)
10/02/2017 293 RESPONSE/REPLY by Daniel Carpenter Reply in Support of His Motion for
               Reconsideration of the Court's Order Denying His Motion to Suppress (Attachments: # 1
               Exhibit One Carpenter Declaration, # 2 Exhibit Two through Fifteen)(Guarnieri, Cody)
               (Entered: 10/02/2017)
09/29/2017 292 RESPONSE/REPLY by Daniel Carpenter re 274 Memorandum in Opposition to Motion,
               (Attachments: # 1 Exhibit Exhibit One)(Brown, Richard) (Entered: 09/29/2017)
09/12/2017 291 RESPONSE/REPLY by USA as to Daniel Carpenter re 285 Memorandum in Opposition
               to Motion, 243 Sealed Document (Correction to Government's Memorandum in
               Opposition to Defendant's Motion for Reconsideration of the Court's Suppression Ruling)
               (Patel, Neeraj) (Entered: 09/12/2017)
09/12/2017 290 ORDER granting 288 Motion to file excess pages/oversized brief as to Daniel Carpenter
               (1). Signed by Judge Robert N. Chatigny on 9/12/2017. (Rickevicius, L.) (Entered:
               09/12/2017)
09/12/2017 289 ORDER granting 287 Consent Motion for Extension of Time to 10/2/2017 to File
               Response/Reply as to Daniel Carpenter (1) to the Government's Opposition to Defendant's
               Motion for Reconsideration of the Court's Suppression Ruling. Signed by Judge Robert N.
               Chatigny on 9/12/2017. (Rickevicius, L.) (Entered: 09/12/2017)
09/11/2017 288 MOTION for Oversized Brief to Respond to Government's Opposition to the Defendant's
               Motion for Reconsideration of the Court's Suppression Ruling by Daniel Carpenter.
               (Brown, Richard) (Entered: 09/11/2017)
09/11/2017 287 MOTION for Extension of Time to File Response/Reply to The Government's Opposition
               to Defendant's Motion for Reconsideration of the Court's Suppression Ruling until
               October 2, 2017 by Daniel Carpenter. (Brown, Richard) (Entered: 09/11/2017)
09/11/2017 286 REPLY TO RESPONSE to Motion by Daniel Carpenter re 258 MOTION for Discovery
               for Personal Access and Retention of Discovery Material Sur−Reply (Brown, Richard)
               (Entered: 09/11/2017)
09/06/2017 285 Memorandum in Opposition by USA as to Daniel Carpenter re 242 MOTION to Seal
               Motion for Reconsideration of Rule 60(b) re 243 Sealed Document: Motion for
               Reconsideration of Rule 60(b) (Attachments: # 1 Exhibit 1: List of Government Trial
                  Exhibits from the 2010 Warrant (Hard Copy), # 2 Exhibit 2: List of Government Trial
                  Exhibits from the 2010 Warrant (Electronic))(Novick, David) (Entered: 09/06/2017)
09/05/2017 284 RESPONSE/REPLY by Daniel Carpenter re 263 Memorandum in Opposition to Motion
               For a New Trial Pursuant to Rule 33 (Attachments: # 1 Exhibit Exhibits 1 through
               4)(Brown, Richard) (Entered: 09/05/2017)
09/05/2017 283 REPLY TO RESPONSE to Motion by Daniel Carpenter re 228 MOTION for Acquittal
               Pursuant to F.R. Crim. Pro. 29 (Attachments: # 1 Exhibit Exhibit One)(Brown, Richard)
               (Entered: 09/05/2017)
09/05/2017 282 ORDER granting 281 Consent Motion for Extension of Time to File Response/Reply as to
               Daniel Carpenter (1). Signed by Judge Robert N. Chatigny on 9/5/2017. (Rickevicius, L.)
               (Entered: 09/05/2017)
09/01/2017 281 MOTION for Extension of Time to File Response/Reply as to 274 Memorandum in
               Opposition to Motion, until September 30, 2017 by Daniel Carpenter. (Brown, Richard)
               (Entered: 09/01/2017)
09/01/2017 280 NOTICE of Supplemental Authority by Daniel Carpenter (Brown, Richard) (Entered:
               09/01/2017)
08/24/2017 279 ORDER granting 278 Motion for Leave to File as to Daniel Carpenter (1). Signed by
               Judge Robert N. Chatigny on 8/24/2017. (Rickevicius, L.) (Entered: 08/24/2017)
08/23/2017 278 First MOTION for Leave to File Defendant's Motion For Leave To File A Sur−Reply In
               Support Of Defendant's Motion For Personal Access And Retention Of Discovery Material
               by Daniel Carpenter. (Attachments: # 1 Exhibit)(Guarnieri, Cody) (Entered: 08/23/2017)
08/21/2017 277 REPLY TO RESPONSE to Motion by USA as to Daniel Carpenter re 258 MOTION for
               Discovery for Personal Access and Retention of Discovery Material (Government's
               Sur−Reply Memorandum) (Patel, Neeraj) (Entered: 08/21/2017)
08/21/2017 276 ORDER granting 275 Motion for Leave to File as to Daniel Carpenter (1). Signed by
               Judge Robert N. Chatigny on 8/21/2017. (Rickevicius, L.) (Entered: 08/21/2017)
08/20/2017 275 MOTION for Leave to File Sur−Reply Memorandum by USA as to Daniel Carpenter.
               (Attachments: # 1 Exhibit A (Proposed Sur−Reply Memorandum))(Patel, Neeraj)
               (Entered: 08/20/2017)
08/14/2017 274 Memorandum in Opposition by USA as to Daniel Carpenter re 247 MOTION for
               Reconsideration and Vacate the Court's June 6, 2016 Decision and Findings of Fact
               (Attachments: # 1 Exhibit A, # 2 Exhibit B)(Patel, Neeraj) (Entered: 08/14/2017)
08/14/2017 273 ORDER granting 272 Motion for Extension of Time to 9/6/2017 to File Response/Reply
               as to Daniel Carpenter (1). Signed by Judge Robert N. Chatigny on 8/14/2017.
               (Rickevicius, L.) (Entered: 08/14/2017)
08/11/2017 272 Second MOTION for Extension of Time to File Response/Reply as to 243 Sealed
               Document until September 6, 2017 by USA as to Daniel Carpenter. (Novick, David)
               (Entered: 08/11/2017)
08/11/2017 271 Memorandum in Support by Daniel Carpenter re 258 MOTION for Discovery for
               Personal Access and Retention of Discovery Material (Brown, Richard) (Entered:
               08/11/2017)
08/09/2017 270 Memorandum in Opposition by USA as to Daniel Carpenter re 258 MOTION for
               Discovery for Personal Access and Retention of Discovery Material (Attachments: # 1
               Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5 Exhibit E)(Patel, Neeraj)
               (Entered: 08/09/2017)
08/07/2017 269 Set/Reset Deadlines re Motion or Report and Recommendation in case as to Daniel
               Carpenter 228 MOTION for Acquittal Pursuant to F.R. Crim. Pro. 29, 230 MOTION for
               New Trial Pursuant to Rule 33. Responses due by 9/5/2017. (Rickevicius, L.) (Entered:
               08/07/2017)
08/07/2017 268 ORDER granting 267 Motion for Extension of Time to 9/5/2017 to File Response/Reply
               as to Daniel Carpenter (1) to the govermnent's opposition to the Defendant's Rule 29
               motion for judgment of acquittal, filed on March 13,2017, and his Rule 33 motion for new
                  trial, also filed on March 15, 2017. Signed by Judge Robert N. Chatigny on 8/7/2017.
                  (Rickevicius, L.) (Entered: 08/07/2017)
08/04/2017 267 MOTION for Extension of Time to File Response/Reply to the Government's Opposition
               to Defendant's Rule 29 and Rule 33 Motions until September 5, 2017 by Daniel Carpenter.
               (Brown, Richard) (Entered: 08/04/2017)
08/01/2017 266 ORDER granting 264 Sealed Motion as to Daniel Carpenter (1). Signed by Judge Robert
               N. Chatigny on 8/1/2017. (Rickevicius, L.) (Entered: 08/01/2017)
07/28/2017 265 Sealed Document: Sealed Exhibits (Exhibits 1 to 14) by USA as to Daniel Carpenter re
               263 Memorandum in Opposition to Motion − (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, #
               3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, # 6 Exhibit 6, # 7 Exhibit 7, # 8 Exhibit 8, # 9
               Exhibit 9, # 10 Exhibit 10, # 11 Exhibit 11, # 12 Exhibit 12, # 13 Exhibit 13, # 14 Exhibit
               14)(Patel, Neeraj) (Entered: 07/28/2017)
07/28/2017 264 SEALED MOTION Motion to Seal Exhibits − (Exhibits 1 to 14 in Support of
               Government's Memorandum in Opposition to Defendant's Rule 33 Motion) by USA as to
               Daniel Carpenter. (Patel, Neeraj) (Entered: 07/28/2017)
07/28/2017 263 Memorandum in Opposition by USA as to Daniel Carpenter re 230 MOTION for New
               Trial Pursuant to Rule 33 (Attachments: # 1 Exhibit 15, # 2 Exhibit 16, # 3 Exhibit
               17)(Patel, Neeraj) (Entered: 07/28/2017)
07/28/2017 262 Memorandum in Opposition by USA as to Daniel Carpenter re 228 MOTION for
               Acquittal Pursuant to F.R. Crim. Pro. 29 (Patel, Neeraj) (Entered: 07/28/2017)
07/27/2017 261 ORDER granting 260 Unopposed Motion for Leave to File Excess Pages as to Daniel
               Carpenter (1). Signed by Judge Robert N. Chatigny on 7/27/2017. (Rickevicius, L.)
               (Entered: 07/27/2017)
07/27/2017 260 MOTION for Leave to File Excess Pages in response to defendant's motion for acquittal
               (unopposed) by USA as to Daniel Carpenter. (Novick, David) (Entered: 07/27/2017)
07/24/2017 259 NOTICE OF SUPPLEMENTAL AUTHORITY RE: MOTION FOR RECONSIDERATION
               CONCERNING MOTION TO SUPPRESS by Daniel Carpenter (Brown, Richard)
               (Entered: 07/24/2017)
07/20/2017 258 MOTION for Discovery for Personal Access and Retention of Discovery Material by
               Daniel Carpenter. (Brown, Richard) (Entered: 07/20/2017)
07/10/2017 257 Set/Reset Deadlines re Motion or Report and Recommendation in case as to Daniel
               Carpenter 228 MOTION for Acquittal Pursuant to F.R. Crim. Pro. 29, 230 MOTION for
               New Trial Pursuant to Rule 33. Responses due by 7/28/2017. (Rickevicius, L.) (Entered:
               07/10/2017)
07/10/2017 256 ORDER granting 255 Consent Motion for Extension of Time to File Response/Reply as to
               Daniel Carpenter (1). Signed by Judge Robert N. Chatigny on 7/10/2017. (Rickevicius, L.)
               (Entered: 07/10/2017)
07/10/2017 255 Second MOTION for Extension of Time to File Response/Reply as to 230 MOTION for
               New Trial Pursuant to Rule 33, 228 MOTION for Acquittal Pursuant to F.R. Crim. Pro.
               29 until July 28, 2017 by USA as to Daniel Carpenter. (Novick, David) (Entered:
               07/10/2017)
06/22/2017 254 ORDER granting 253 Motion to Travel as to Daniel Carpenter (1). Signed by Judge
               Robert N. Chatigny on 6/22/2017. (Rickevicius, L.) (Entered: 06/22/2017)
06/21/2017 253 MOTION to Travel to Washington, DC and Missoula, Montana by Daniel Carpenter.
               (Brown, Richard) (Entered: 06/21/2017)
06/12/2017 252 Set/Reset Deadlines re Motion or Report and Recommendation in case as to Daniel
               Carpenter 247 MOTION for Reconsideration and Vacate the Court's June 6, 2016
               Decision and Findings of Fact. Responses due by 8/14/2017 (Rickevicius, L.) (Entered:
               06/12/2017)
06/12/2017 251 ORDER granting 250 Motion for Extension of Time to File Response/Reply as to 247
               MOTION for Reconsideration and Vacate the Court's June 6, 2016 Decision and Findings
               of Fact, 243 Sealed Document until August 14, 2017. Signed by Judge Robert N. Chatigny
                  on 6/12/2017. (Rickevicius, L.) (Entered: 06/12/2017)
06/12/2017 250 Consent MOTION for Extension of Time to File Response/Reply as to 247 MOTION for
               Reconsideration and Vacate the Court's June 6, 2016 Decision and Findings of Fact, 243
               Sealed Document until August 14, 2017 by USA as to Daniel Carpenter. (Patel, Neeraj)
               (Entered: 06/12/2017)
06/06/2017 249 ORDER granting 246 Motion to Seal as to Daniel Carpenter (1). Signed by Judge Robert
               N. Chatigny on 6/6/2017. (Rickevicius, L.) (Entered: 06/06/2017)
06/05/2017 248 Sealed Document: Memo in Support of Defendant's Motion to Reconsider and Vacate the
               Court's June 6, 2016 Decision and Findings of Fact by Daniel Carpenter re 247 MOTION
               for Reconsideration and Vacate the Court's June 6, 2016 Decision and Findings of Fact −
               (Attachments: # 1 Exhibit Exhibit 1, # 2 Exhibit Exhibit 2, # 3 Exhibit Exhibit 3, # 4
               Exhibit Exhibit 4, # 5 Exhibit Exhibit 5, # 6 Exhibit Exhibit 6, # 7 Exhibit Exhibit 7, # 8
               Exhibit Exhibit 8, # 9 Exhibit Exhibit 9, # 10 Exhibit Exhibit 10)(Brown, Richard)
               (Entered: 06/05/2017)
06/05/2017 247 MOTION for Reconsideration and Vacate the Court's June 6, 2016 Decision and Findings
               of Fact by Daniel Carpenter. (Brown, Richard) (Entered: 06/05/2017)
06/05/2017 246 MOTION to Seal Motion to Reconsider and Vacate the Court's June 6, 2016 Decision and
               Findings of Fact by Daniel Carpenter. (Brown, Richard) (Entered: 06/05/2017)
05/24/2017 245 ORDER granting 242 Motion to Seal as to Daniel Carpenter (1). Signed by Judge Robert
               N. Chatigny on 5/24/2017. (Rickevicius, L.) (Entered: 05/24/2017)
05/24/2017 244 ORDER granting 240 Motion to Seal as to Daniel Carpenter (1). Signed by Judge Robert
               N. Chatigny on 5/24/2017. (Rickevicius, L.) (Entered: 05/24/2017)
05/23/2017 243 Sealed Document: Motion for Reconsideration of Rule 60(b) by Daniel Carpenter −
               (Attachments: # 1 Exhibit 1 − 12)(Brown, Richard) Modified on 11/6/2017 to make entry
               a sealed motion(Glynn, T.). (Entered: 05/23/2017)
05/23/2017 242 MOTION to Seal Motion for Reconsideration of Rule 60(b) by Daniel Carpenter. (Brown,
               Richard) (Entered: 05/23/2017)
05/23/2017 241 Sealed Document: Declaration of Daniel E. Carpenter by Daniel Carpenter −
               (Attachments: # 1 Exhibit Exhibits 1 − 9)(Brown, Richard) (Entered: 05/23/2017)
05/23/2017 240 MOTION to Seal Declaration of Daniel E. Carpenter by Daniel Carpenter. (Brown,
               Richard) (Entered: 05/23/2017)
05/19/2017 239 ORDER granting 238 Motion to Travel as to Daniel Carpenter (1). Signed by Judge
               Robert N. Chatigny on 5/17/2017. (Rickevicius, L.) (Entered: 05/19/2017)
05/18/2017 238 MOTION to Travel by Daniel Carpenter. (Brown, Richard) (Entered: 05/18/2017)
04/17/2017 237 Set/Reset Deadlines re Motion or Report and Recommendation in case as to Daniel
               Carpenter 228 MOTION for Acquittal Pursuant to F.R. Crim. Pro. 29, 230 MOTION for
               New Trial Pursuant to Rule 33. Responses due by 7/14/2017. (Rickevicius, L.) (Entered:
               04/17/2017)
04/17/2017 236 ORDER granting 235 Consent Motion for Extension of Time to 7/14/2017 to File
               Response/Reply as to Daniel Carpenter (1). Signed by Judge Robert N. Chatigny on
               4/17/2017. (Rickevicius, L.) (Entered: 04/17/2017)
04/14/2017 235 Consent MOTION for Extension of Time to File Response/Reply as to 230 MOTION for
               New Trial Pursuant to Rule 33, 228 MOTION for Acquittal Pursuant to F.R. Crim. Pro.
               29 until July 14, 2017 by USA as to Daniel Carpenter. (Patel, Neeraj) (Entered:
               04/14/2017)
03/17/2017 234 Memorandum in Support by Daniel Carpenter re 230 MOTION for New Trial Pursuant to
               Rule 33 (Attachments: # 1 Exhibit One, # 2 Exhibit Two, # 3 Exhibit Three)(Brown,
               Richard) (Entered: 03/17/2017)
03/15/2017 233 EXHIBIT TWO by Daniel Carpenter re 231 Memorandum in Support of Motion (Brown,
               Richard) (Entered: 03/15/2017)
03/15/2017 232 EXHIBIT ONE by Daniel Carpenter re 231 Memorandum in Support of Motion (Brown,
               Richard) (Entered: 03/15/2017)
03/15/2017 231 Memorandum in Support by Daniel Carpenter re 230 MOTION for New Trial Pursuant to
               Rule 33 (Brown, Richard) (Entered: 03/15/2017)
03/15/2017 230 MOTION for New Trial Pursuant to Rule 33 by Daniel Carpenter. (Brown, Richard)
               (Entered: 03/15/2017)
03/13/2017 229 Memorandum in Support by Daniel Carpenter re 228 MOTION for Acquittal Pursuant to
               F.R. Crim. Pro. 29 (Brown, Richard) (Entered: 03/13/2017)
03/13/2017 228 MOTION for Acquittal Pursuant to F.R. Crim. Pro. 29 by Daniel Carpenter. (Brown,
               Richard) (Entered: 03/13/2017)
03/13/2017 227 MOTION for Leave to File Excess Pages to File Oversized Brief by Daniel Carpenter.
               (Brown, Richard) (Entered: 03/13/2017)
12/02/2016 226 ORDER granting 225 Consent Motion for Extension of Time as to Daniel Carpenter (1).
               Post−conviction motions due 3/15/2017; Response due 4/15/2017; Reply due 4/30/2017.
               Further extensions of these deadlines will not be granted. So ordered. Signed by Judge
               Robert N. Chatigny on 12/2/2016. (Rickevicius, L.) (Entered: 12/02/2016)
12/01/2016 225 Second MOTION for Extension of Time to File Post−Conviction Motions until March 15,
               2017 by Daniel Carpenter. (Brown, Richard) (Entered: 12/01/2016)
09/02/2016        Terminate Deadlines and Hearings as to Daniel Carpenter: Re: Sentencing October 11,
                  2016. (Glynn, T.) (Entered: 09/06/2016)
09/02/2016 224 ORDER granting 223 Motion for Extension of Time of Sentencing as to Daniel Carpenter
               (1) until 21 days after the Court's rulings on post−trial motions. Signed by Judge Robert N.
               Chatigny on 9/2/2016. (Rickevicius, L.) (Entered: 09/02/2016)
08/30/2016 223 MOTION for Extension of Time for Sentencing until 21 days after the Court's rulings on
               post−trial motions. by Daniel Carpenter. (Brown, Richard) (Entered: 08/30/2016)
08/17/2016 222 ORDER granting 221 Motion for Extension of Time as to Daniel Carpenter (1) to
               12/15/2016 to file Post−conviction motions; to 1/5/2017 to file a Response; to 1/19/2017
               to file any Reply. Signed by Judge Robert N. Chatigny on 8/17/2016. (Rickevicius, L.)
               (Entered: 08/17/2016)
08/16/2016 221 MOTION for Extension of Time to file Post−conviction motions; Response; Reply until
               adding an additional 60 days by Daniel Carpenter. (Brown, Richard) (Entered:
               08/16/2016)
07/26/2016 220 ORDER granting 219 Motion for Extension of Time as to Daniel Carpenter (1). The
               defendant's post−conviction motions will be due on or before 8/29/2016. The Government
               will have until 9/19/2016 to respond. Any reply is due by 9/26/2016. Signed by Judge
               Robert N. Chatigny on 7/26/2016. (Panchenko, I) (Entered: 07/26/2016)
07/25/2016 219 MOTION for Extension of Time for Post−conviction Motions; Response and Reply until
               August 29th; September 19th and September 26th respectively by Daniel Carpenter.
               (Brown, Richard) (Entered: 07/25/2016)
06/20/2016 218 MODIFIED ORDER OF REFERRAL TO PROBATION FOR PRESENTENCE
               INVESTIGATION AND REPORT as to Daniel Carpenter. First Disclosure−PSI due
               8/30/16; Objections Due 9/13/16; 2nd−Disclosure PSI due 9/23/16; Sentencing
               Memorandum due 9/30/16; Response due 10/5/16. Sentencing set for 10/11/2016 at 10:00
               AM in North Courtroom, 450 Main St., Hartford, CT before Judge Robert N. Chatigny.
               Signed by Judge Robert N. Chatigny on 6/20/16. (Glynn, T.) (Entered: 06/20/2016)
06/20/2016 217 RESCHEDULED NOTICE OF E−FILED CALENDAR as to Daniel Carpenter: THIS IS
               THE ONLY NOTICE COUNSEL/THE PARTIES WILL RECEIVE. ALL PERSONS
               ENTERING THE COURTHOUSE MUST PRESENT PHOTO IDENTIFICATION.
               RESET FROM 8/26/16. Sentencing set for 10/11/2016 10:00 AM in North Courtroom, 450
               Main St., Hartford, CT before Judge Robert N. Chatigny. (Glynn, T.) (Entered:
               06/20/2016)
06/20/2016 216 ORDER granting 215 Motion for Extension of Time as to Daniel Carpenter (1). Post
               Conviction Motions due 8/4/2016; First Disclosure of PSI due 8/30/2016; Objections due
               9/13/2016; Second Disclosure of PSI due 9/23/2016; 9/30/2016; Response due 10/5/2016';
               Sentencing 10/11/2016. Signed by Judge Robert N. Chatigny on 6/20/2016. (Rickevicius,
               L.) (Entered: 06/20/2016)
06/17/2016 215 MOTION for Extension of Time to File Post−Conviction Motions to July 28, 2016 until
               by adding an additional 45 days for Sentencing by Daniel Carpenter. (Brown, Richard)
               (Entered: 06/17/2016)
06/07/2016 214 ORDER OF REFERRAL TO PROBATION FOR PRESENTENCE INVESTIGATION
               AND REPORT as to Daniel Carpenter. First Disclosure−PSI due 7/15/16; Objections Due
               7/29/16; 2nd−Disclosure PSI due 8/8/16; Sentencing Memorandum due 8/15/16; Response
               due 8/20/16. Sentencing set for 8/26/2016 at 2:00 PM in North Courtroom, 450 Main St.,
               Hartford, CT before Judge Robert N. Chatigny.
               Signed by Judge Robert N. Chatigny on 6/7/16. (Glynn, T.) (Entered: 06/07/2016)
06/07/2016 213 NOTICE OF E−FILED CALENDAR as to Daniel Carpenter: THIS IS THE ONLY
               NOTICE COUNSEL/THE PARTIES WILL RECEIVE. ALL PERSONS ENTERING
               THE COURTHOUSE MUST PRESENT PHOTO IDENTIFICATION. Sentencing set for
               8/26/2016 at 2:00 PM in North Courtroom, 450 Main St., Hartford, CT before Judge
               Robert N. Chatigny. (Glynn, T.) (Entered: 06/07/2016)
06/06/2016 212 VERDICTS AND SPECIAL FINDINGS as to Daniel Carpenter (1) Guilty on Count
               1s−4s,5s−6s,7s−18s,19s,20s,21s−22s,23s,24s−25s,26s,27s−28s,29s−32s,33s,34s,35s−47s,
               48s−57s. (Glynn, T.) (Entered: 06/07/2016)
03/22/2016 211 ORDER denying 170 Motion to Dismiss as to Daniel Carpenter (1). Please see attached
               Memorandum of Opinion for details. Signed by Judge Robert N. Chatigny on 3/21/2016.
               (Rickevicius, L.) (Entered: 03/22/2016)
03/21/2016 210 JOINT Exhibit List by USA, Daniel Carpenter as to Daniel Carpenter. (Glynn, T.)
               (Entered: 03/21/2016)
03/21/2016 209 Exhibit List by Daniel Carpenter. (Glynn, T.) (Entered: 03/21/2016)
03/21/2016 208 Witness List by Daniel Carpenter. (Glynn, T.) (Entered: 03/21/2016)
03/21/2016 207 Exhibit List by USA as to Daniel Carpenter. (Glynn, T.) (Entered: 03/21/2016)
03/21/2016 206 Witness List by USA as to Daniel Carpenter. (Glynn, T.) (Entered: 03/21/2016)
03/21/2016 205 Minute Entry for proceedings held before Judge Robert N. Chatigny: taking under
               advisement 204 RENEWED ORAL Motion for Acquittal as to Daniel Carpenter (1);
               Motion Hearing as to Daniel Carpenter held on 3/21/2016 re 204 RENEWED ORAL
               MOTION for Acquittal by Daniel Carpenter; Bench Trial as to Daniel Carpenter
               completed on 3/21/2016. Total Time: 4 hours and 53 minutes(Court Reporter Warner,
               Darlene.) (Glynn, T.) (Entered: 03/21/2016)
03/21/2016 204 RENEWED ORAL MOTION for Judgment of Acquittal by Daniel Carpenter. (Glynn, T.)
               (Entered: 03/21/2016)
03/17/2016 203 Minute Entry for proceedings held before Judge Robert N. Chatigny:Bench Trial as to
               Daniel Carpenter held on 3/17/2016, continued until March 21, 2016 at 10:00 a.m.. Total
               Time: 5 hours (Court Reporter Warner, Darlene.)(Glynn, T.) (Entered: 03/17/2016)
03/16/2016 202 TRANSCRIPT of Proceedings as to Daniel Carpenter, Wayne Bursey. Type of Hearing:
               Bench Trial held on 02.19.16 before Judge Robert N. Chatigny. Court Reporter: Darlene
               A. Warner. IMPORTANT NOTICE − REDACTION OF TRANSCRIPTS: To remove
               personal identifier information from the transcript, a party must electronically file a Notice
               of Intent to Request Redaction with the Clerk's Office within seven (7) calendar days of
               this date. If no such Notice is filed, the court will assume redaction of personal identifiers
               is not necessary and the transcript will be made available through PACER without
               redaction 90 days from today's date. The transcript may be viewed at the court public
               terminal or purchased through the Court Reporter/Transcriber before the deadline for
               Release of Transcript Restriction. After that date it may be obtained through PACER. The
               policy governing the redaction of personal information is located on the court website at
               www.ctd.uscourts.gov. Redaction Request due 4/6/2016. Redacted Transcript Deadline set
               for 4/16/2016. Release of Transcript Restriction set for 6/14/2016. (Warner, D.) (Entered:
                  03/16/2016)
03/16/2016 201 Minute Entry for proceedings held before Judge Robert N. Chatigny:Bench Trial as to
               Daniel Carpenter held on 3/16/2016. Total Time: 2 hours and 58 minutes. (Court Reporter
               Warner, Darlene.)(Glynn, T.) (Entered: 03/16/2016)
03/15/2016 200 Minute Entry for proceedings held before Judge Robert N. Chatigny:Bench Trial as to
               Daniel Carpenter held on 3/15/2016. Total Time: 5 hours and 43 minutes. (Court Reporter
               Warner, Darlene.)(Glynn, T.) (Entered: 03/15/2016)
03/14/2016 199 Minute Entry for proceedings held before Judge Robert N. Chatigny: taking under
               advisement 198 ORAL Motion for Acquittal as to Daniel Carpenter (1); Motion Hearing
               as to Daniel Carpenter held on 3/14/2016 re 198 ORAL MOTION for Acquittal by Daniel
               Carpenter; Bench Trial as to Daniel Carpenter held on 3/14/2016. Total Time: 5 hours and
               38 minutes(Court Reporter Warner, Darlene.) (Glynn, T.) (Entered: 03/14/2016)
03/14/2016 198 ORAL MOTION for Acquittal by Daniel Carpenter. (Glynn, T.) (Entered: 03/14/2016)
03/10/2016        Terminate Deadlines and Hearings as to Daniel Carpenter: re: March 10, 2016 (Glynn, T.)
                  (Entered: 03/10/2016)
03/09/2016 197 CANCELLATION NOTICE OF E−FILED CALENDAR as to Daniel Carpenter: THIS IS
               THE ONLY NOTICE COUNSEL/THE PARTIES WILL RECEIVE. ALL PERSONS
               ENTERING THE COURTHOUSE MUST PRESENT PHOTO IDENTIFICATION.
               Bench Trial cancelled for 3/10/2016 at 9:00 AM in North Courtroom, 450 Main St.,
               Hartford, CT before Judge Robert N. Chatigny. Bench trial continued to March 14, 2016
               at 9:30 a.m. (Glynn, T.) (Entered: 03/09/2016)
03/09/2016 196 Minute Entry for proceedings held before Judge Robert N. Chatigny:Bench Trial as to
               Daniel Carpenter held on 3/9/2016 Total Time: 5 hours and 24 minutes(Court Reporter
               Warner, Darlene.)(Glynn, T.) (Entered: 03/09/2016)
03/09/2016 195 ORDER denying as moot 178 Motion to Designate USM Vehicle as to Daniel Carpenter
               (1) in light of ECF No. 194. Signed by Judge Robert N. Chatigny on 3/9/2016.
               (Rickevicius, L.) (Entered: 03/09/2016)
03/08/2016 194 Minute Entry for proceedings held before Judge Robert N. Chatigny: granting as stated on
               the record 193 ORAL Motion for private US Marshal van for transportation as to Daniel
               Carpenter (1); Motion Hearing as to Daniel Carpenter held on 3/8/2016 re 193 ORAL
               MOTION for US Marshal van for transportation by Daniel Carpenter ; Bench Trial as to
               Daniel Carpenter held on 3/8/2016. Total Time: 5 hours and 35 minutes(Court Reporter
               Warner, Darlene.) (Glynn, T.) (Glynn, T.). (Entered: 03/08/2016)
03/08/2016 193 ORAL MOTION for private US Marshal van to transport defendant by Daniel Carpenter.
               (Glynn, T.) (Entered: 03/08/2016)
03/07/2016 192 Minute Entry for proceedings held before Judge Robert N. Chatigny: denying 186 Motion
               in Limine as to Daniel Carpenter (1); Motion Hearing as to Daniel Carpenter held on
               3/7/2016 re 186 MOTION in Limine to Preclude Testimony of Special Agent Lynn Allen
               and Exclude all Documents and Materials Obtain in the Raid of April 20, 2010 filed by
               Daniel Carpenter ; Bench Trial as to Daniel Carpenter held on 3/7/2016. Total Time: 3
               hours and 25 minutes(Court Reporter Warner, Darlene.) (Glynn, T.) (Entered: 03/07/2016)
03/03/2016 191 Minute Entry for proceedings held before Judge Robert N. Chatigny:Bench Trial as to
               Daniel Carpenter held on 3/3/2016. Total Time: 4 hours and 09 minutes. (Court Reporter
               Warner, Darlene.)(Glynn, T.) (Entered: 03/03/2016)
03/02/2016 190 Minute Entry for proceedings held before Judge Robert N. Chatigny:Bench Trial as to
               Daniel Carpenter held on 3/2/2016. Total Time: 3 hours and 35 minutes(Court Reporter
               Warner, Darlene.)(Glynn, T.) (Entered: 03/02/2016)
03/02/2016 189 Memorandum in Opposition by USA as to Daniel Carpenter re 186 MOTION in Limine to
               Preclude Testimony of Special Agent Lynn Allen and Exclude all Documents and
               Materials Obtain in the Raid of April 20, 2010 (Novick, David) (Entered: 03/02/2016)
03/01/2016 188 Minute Entry for proceedings held before Judge Robert N. Chatigny:Bench Trial as to
               Daniel Carpenter held on 3/1/2016. Total Time: 5 hours and 59 minutes(Court Reporter
               Warner, Darlene.)(Glynn, T.) (Entered: 03/01/2016)
02/29/2016 187 Minute Entry for proceedings held before Judge Robert N. Chatigny:Bench Trial as to
               Daniel Carpenter held on 2/29/2016. Total Time: 6 hours and 6 minutes(Court Reporter
               Warner, Darlene.)(Glynn, T.) (Entered: 02/29/2016)
02/29/2016 186 MOTION in Limine to Preclude Testimony of Special Agent Lynn Allen and Exclude all
               Documents and Materials Obtain in the Raid of April 20, 2010 by Daniel Carpenter.
               (Brown, Richard) (Entered: 02/29/2016)
02/25/2016 185 Minute Entry for proceedings held before Judge Robert N. Chatigny:Bench Trial as to
               Daniel Carpenter held on 2/25/2016. Total Time: 3 hours and 36 minutes. (Court Reporter
               Warner, Darlene.)(Glynn, T.) (Entered: 02/25/2016)
02/24/2016 184 Minute Entry for proceedings held before Judge Robert N. Chatigny:Bench Trial as to
               Daniel Carpenter held on 2/24/2016. Total Time: 6 hours and 7 minutes. (Court Reporter
               Warner, Darlene.)(Glynn, T.) (Entered: 02/24/2016)
02/23/2016 183 Minute Entry for proceedings held before Judge Robert N. Chatigny:Bench Trial as to
               Daniel Carpenter held on 2/23/2016. Total Time: 6 hours and 15 minutes(Court Reporter
               Warner, Darlene.)(Glynn, T.) (Entered: 02/23/2016)
02/22/2016 182 Minute Entry for proceedings held before Judge Robert N. Chatigny:Bench Trial as to
               Daniel Carpenter held on 2/22/2016. Total Time: 4 hours and 49 minutes(Court Reporter
               Warner, Darlene.)(Glynn, T.) (Entered: 02/22/2016)
02/22/2016 181 NOTICE WAIVER OF JURY TRIAL by Daniel Carpenter (Brown, Richard) (Entered:
               02/22/2016)
02/19/2016 180 WAIVER of Speedy Trial by Daniel Carpenter (Brown, Richard) (Entered: 02/19/2016)
02/19/2016 179 Minute Entry for proceedings held before Judge Robert N. Chatigny: taking under
               advisement 178 ORAL Motion re: USM Hartford only transportation vehicle as to Daniel
               Carpenter (1); Motion Hearing as to Daniel Carpenter held on 2/19/2016 re 178 ORAL
               MOTION re: USM Hartford only transportation vehicle by Daniel Carpenter; Bench Trial
               as to Daniel Carpenter held on 2/19/2016. Total Time: 6 hours and 33 minutes(Court
               Reporter Warner Darlene.) (Glynn, T.) (Entered: 02/19/2016)
02/19/2016 178 ORAL MOTION to dedicate a USM Hartford only vehicle for transportation by Daniel
               Carpenter. (Glynn, T.) (Entered: 02/19/2016)
02/18/2016 177 Minute Entry for proceedings held before Judge Robert N. Chatigny:Bench Trial as to
               Daniel Carpenter held on 2/18/2016. Total Time: 5 hours and 57 minutes(Court Reporter
               Warner, Darlene.)(Glynn, T.) (Entered: 02/18/2016)
02/17/2016 176 Docket Entry Correction as to Daniel Carpenter REPLACEMENT PDF ADDED to
               correct date trial continued to. (Glynn, T.) (Entered: 02/17/2016)
02/16/2016 175 Minute Entry for proceedings held before Judge Robert N. Chatigny: granting 152 Motion
               in Limine as to Daniel Carpenter (1); taking under advisement 162 Motion to Modify
               Conditions of Release as to Daniel Carpenter (1); taking under advisement 170 Motion to
               Dismiss as to Daniel Carpenter (1); denying 174 ORAL Motion for an Order as to Daniel
               Carpenter (1); Motion Hearing as to Daniel Carpenter held on 2/16/2016 re 174 ORAL
               MOTION for an Order requesting the governement not to use the word "straw" insured by
               Daniel Carpenter; Bench Trial begun on 2/16/2016 as to Daniel Carpenter (1) Count
               1−4,1s−4s,5−6,5s−6s,7−18,7s−18s,19,19s,20,20s,21−22,21s−22s,23,23s,24−25,24s−25s,
               26,26s,27−28,27s−28s,29−32,29s−32s,33,33s,34s,35s−47s,48s−57s. Total Time: 6 hours
               and 52 minutes(Court Reporter Warner, Darlene.) (Glynn, T.) (Additional attachment(s)
               added on 2/17/2016: # 1 REPLACEMENT PDF) (Glynn, T.). (Entered: 02/17/2016)
02/16/2016 174 ORAL MOTION for an Order that the governement not to use the word "straw" insured
               by Daniel Carpenter. (Glynn, T.) Modified on 2/17/2016 (Glynn, T.). (Entered:
               02/16/2016)
02/15/2016 173 Memorandum in Opposition by USA as to Daniel Carpenter re 170 MOTION to Dismiss
               (Patel, Neeraj) (Entered: 02/15/2016)
02/13/2016 172 MOTION in Limine to Preclude Expert Testimony of Thomas D. Gober by USA as to
               Daniel Carpenter. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit
               D, # 5 Exhibit E)(Patel, Neeraj) (Entered: 02/13/2016)
02/13/2016 171 RESPONSE/REPLY by USA as to Daniel Carpenter re 169 Reply/Response Misc related
               to Trial Memorandum and Motions in Limine (Novick, David) (Entered: 02/13/2016)
02/12/2016 170 MOTION to Dismiss by Daniel Carpenter. (Brown, Richard) (Entered: 02/12/2016)
02/11/2016 169 RESPONSE/REPLY by Daniel Carpenter re 161 Trial Memo (Brown, Richard) (Entered:
               02/11/2016)
02/10/2016 168 Memorandum in Opposition by Daniel Carpenter re 166 MOTION in Limine to Use
               Summary Charts (Brown, Richard) (Entered: 02/10/2016)
02/09/2016 167 RESPONSE/REPLY by Daniel Carpenter re 165 Memorandum in Opposition to Motion
               (Brown, Richard) (Entered: 02/09/2016)
02/08/2016 166 MOTION in Limine to Use Summary Charts by USA as to Daniel Carpenter. (Novick,
               David) (Entered: 02/08/2016)
02/08/2016 165 Memorandum in Opposition by USA as to Daniel Carpenter re 162 MOTION to Modify
               Conditions of Release re: Defendant's Place of Confinement (Novick, David) (Entered:
               02/08/2016)
02/04/2016 164 ORDER granting 140 Motion for Order as to Daniel Carpenter (1). Signed by Judge
               Robert N. Chatigny on 2/4/2016. (Rickevicius, L.) (Entered: 02/04/2016)
02/04/2016 163 NOTICE OF E−FILED CALENDAR as to Daniel Carpenter: THIS IS THE ONLY
               NOTICE COUNSEL/THE PARTIES WILL RECEIVE. ALL PERSONS ENTERING
               THE COURTHOUSE MUST PRESENT PHOTO IDENTIFICATION. Bench Trial set for
               2/16/2016 at 9:00 AM, 2/18/2016 at 9:00 AM, 2/19/2016 at 9:00 AM, 2/22/2016 at 10:00
               AM, 2/23/2016 at 9:00 AM, 2/24/2016 at 9:00 AM, 2/25/2016 at 9:00 AM, 2/29/2016 at
               9:00 AM, 3/1/2016 at 9:00 AM, 3/2/2016 at 9:00 AM, 3/3/2016 at 9:00 AM, 3/7/2016 at
               9:00 AM, 3/8/2016 at 9:00 AM, 3/9/2016 at 9:00 AM, 3/10/2016 at 9:00 AM, 3/14/2016
               at 9:00 AM, 3/15/2016 at 9:00 AM, 3/16/2016 at 9:00 AM, 3/17/2016 at 9:00 AM,
               3/21/2016 at 9:00 AM, 3/22/2016 at 9:00 AM, 3/23/2016 at 9:00 AM, 3/24/2016 at 9:00
               AM in North Courtroom, 450 Main St., Hartford, CT before Judge Robert N. Chatigny.
               (Glynn, T.) (Entered: 02/04/2016)
02/03/2016 162 MOTION to Modify Conditions of Release re: Defendant's Place of Confinement by
               Daniel Carpenter. (Brown, Richard) (Entered: 02/03/2016)
01/29/2016 161 TRIAL MEMO and Motions In Limine by USA as to Daniel Carpenter (Attachments: # 1
               Appendix of Unreported Cases)(Novick, David) (Entered: 01/29/2016)
01/21/2016        Terminate Deadline as to Daniel Carpenter: re: jury selection on February 9, 2016. This
                  case is a Bench Trial. (Glynn, T.) (Entered: 01/21/2016)
01/12/2016 160 Memorandum in Support by USA as to Daniel Carpenter re 140 MOTION for Order Re:
               Defendant To Be Tried To The Court Under Rule 23(a) and Memorandum In Support
               (Novick, David) (Entered: 01/12/2016)
01/08/2016 159 Minute Entry for proceedings held before Judge Robert N. Chatigny:Telephone
               Scheduling Conference as to Daniel Carpenter held on 1/8/2016. 21 minutes. (Court
               Reporter Warner, Darlene.) (Glynn, T.) (Entered: 01/08/2016)
01/07/2016 158 NOTICE OF E−FILED CALENDAR as to Daniel Carpenter: THIS IS THE ONLY
               NOTICE COUNSEL/THE PARTIES WILL RECEIVE. Telephone Scheduling
               Conference set for 1/8/2016 at 3:30 PM before Judge Robert N. Chatigny. The
               government shall initiate the call to chambers at 860−240−2629 (conference line only)
               with all parties on the line. (Glynn, T.) (Entered: 01/07/2016)
12/29/2015 157 ORDER denying as moot 130 Sealed Motion as to Daniel Carpenter (1) in light of ECF
               No.143. Signed by Judge Robert N. Chatigny on 12/29/2015. (Rickevicius, L.) (Entered:
               12/29/2015)
12/29/2015 156 ORDER denying 76 Motion to Produce as to Daniel Carpenter (1); denying 78 Motion for
               Discovery as to Daniel Carpenter (1); denying 124 Motion for Bill of Particulars as to
               Daniel Carpenter (1); denying 134 Motion to Produce as to Daniel Carpenter (1); denying
               137 Motion to Strike as to Daniel Carpenter (1). See attached Ruling and Order for details.
               Signed by Judge Robert N. Chatigny on 12/29/2015. (Panchenko, I) (Entered: 12/29/2015)
12/24/2015 155 ORDER denying 80 Motion to Suppress as to Daniel Carpenter (1); denying 82 Motion to
               Suppress as to Daniel Carpenter (1). See attached Ruling and Order for details. Signed by
               Judge Robert N. Chatigny on 12/24/2015. (Panchenko, I) (Entered: 12/24/2015)
12/21/2015 154 ORDER denying 56 Motion to Dismiss for Lack of Jurisdiction as to Daniel Carpenter (1);
               denying 64 Motion to Dismiss as to Daniel Carpenter (1); denying 66 Motion to Dismiss
               as to Daniel Carpenter (1); denying 68 Motion to Dismiss as to Daniel Carpenter (1). See
               attached Ruling & Order for details. Signed by Judge Robert N. Chatigny on 12/21/2015.
               (Rickevicius, L.) (Entered: 12/21/2015)
12/19/2015 153 Memorandum in Opposition by USA as to Daniel Carpenter re 134 First MOTION to
               Produce a Witness List (Novick, David) (Entered: 12/19/2015)
11/06/2015 152 MOTION in Limine Motion for Sequestration of Witnesses by Daniel Carpenter. (Brown,
               Richard) (Entered: 11/06/2015)
11/02/2015 151 NOTICE OF DECLARATION by Daniel Carpenter (Brown, Richard) (Entered:
               11/02/2015)
11/01/2015 150 Memorandum in Opposition by USA as to Daniel Carpenter re 147 MOTION for
               Reconsideration re 145 Order on Motion for Miscellaneous Relief Setting Trial Date,
               Entering Scheduling Order and Tolling Speedy Trial Clock (Patel, Neeraj) (Entered:
               11/01/2015)
10/28/2015 149 Minute Entry for proceedings held before Judge Robert N. Chatigny:Telephone Status
               Conference as to Daniel Carpenter held on 10/28/2015. 20 minutes(Court Reporter
               Warner, Darlene.) (Glynn, T.) (Entered: 10/28/2015)
10/19/2015 148 RESCHEDULED NOTICE OF E−FILED CALENDAR Due to a change in the Court's
               calendar as to Daniel Carpenter: THIS IS THE ONLY NOTICE COUNSEL/THE
               PARTIES WILL RECEIVE. ALL PERSONS ENTERING THE COURTHOUSE MUST
               PRESENT PHOTO IDENTIFICATION. RESET FROM 10/22/15. Telephone Status
               Conference set for 10/28/2015 at 2:00 PM in North Courtroom, 450 Main St., Hartford,
               CT before Judge Robert N. Chatigny. Government's counsel to initiate the call to
               chambers at 860−240−2629 (conference line only) with all counsel on the line. (Glynn, T.)
               (Entered: 10/19/2015)
10/14/2015 147 MOTION for Reconsideration re 145 Order on Motion for Miscellaneous Relief Setting
               Trial Date, Entering Scheduling Order and Tolling Speedy Trial Clock by Daniel
               Carpenter. (Brown, Richard) (Entered: 10/14/2015)
10/14/2015 146 RESCHEDULED NOTICE OF E−FILED CALENDAR as to Daniel Carpenter: THIS IS
               THE ONLY NOTICE COUNSEL/THE PARTIES WILL RECEIVE. ALL PERSONS
               ENTERING THE COURTHOUSE MUST PRESENT PHOTO IDENTIFICATION.
               RESET FROM 10/13/15. Jury Selection set for 2/9/2016 at 9:00 AM in North Courtroom,
               450 Main St., Hartford, CT before Judge Robert N. Chatigny. (Glynn, T.) (Entered:
               10/14/2015)
10/13/2015        (Court only) Set/Reset Deadlines/Hearings as to Daniel Carpenter:( Jury Selection set for
                  2/9/2016 at 9:00 AM in North Courtroom, 450 Main St., Hartford, CT before Judge
                  Robert N. Chatigny), ***Excludable started as to Daniel Carpenter: Time excluded from
                  10/13/15 until 2/9/16. (Glynn, T.) (Entered: 10/14/2015)
10/13/2015 145 ORDER granting 144 Motion to Set Trial Date, Enter Scheduling Order, and Toll Speedy
               Trial Clock as to Daniel Carpenter (1). Signed by Judge Robert N. Chatigny on 10/9/15.
               (Glynn, T.) (Entered: 10/14/2015)
10/04/2015 144 MOTION Set Trial Date, Enter Scheduling Order, and Toll Speedy Trial Clock by USA as
               to Daniel Carpenter. (Attachments: # 1 Text of Proposed Order)(Novick, David) (Entered:
               10/04/2015)
09/22/2015 143 ORDER granting 131 Motion for Rule 15 Depositions (REDACTED) as to Daniel
               Carpenter (1)re: Entry 141 . Signed by Judge Robert N. Chatigny on 9/22/15. (Glynn, T.)
               (Entered: 09/23/2015)
09/22/2015 142 NOTICE OF E−FILED CALENDAR as to Daniel Carpenter: THIS IS THE ONLY
               NOTICE COUNSEL/THE PARTIES WILL RECEIVE. Telephone Status Conference set
               for 10/22/2015 at 3:30 PM before Judge Robert N. Chatigny. The government will initiate
               the call to chambers at 860−240−2629 (conference line only) with all counsel on the line.
                   (Glynn, T.) (Entered: 09/22/2015)
09/22/2015 141 Minute Entry for proceedings held before Judge Robert N. Chatigny:Telephone
               Conference as to Daniel Carpenter held on 9/22/2015 re 131 MOTION for Rule 15
               Depositions (REDACTED) filed by USA. 24 minutes(Court Reporter Warner,
               Darlene.)(Glynn, T.) Modified on 9/23/2015 to reflect telephone conference (Glynn, T.).
               (Entered: 09/22/2015)
09/22/2015 140 MOTION for Order Re: Defendant To Be Tried To The Court Under Rule 23(a) and
               Memorandum In Support by Daniel Carpenter. (Brown, Richard) (Entered: 09/22/2015)
09/17/2015 139 Memorandum in Opposition by USA as to Daniel Carpenter re 137 First MOTION to
               Strike Surplusage (Novick, David) (Entered: 09/17/2015)
08/27/2015 138 Memorandum in Support by Daniel Carpenter re 137 First MOTION to Strike Surplusage
               (Brown, Richard) (Entered: 08/27/2015)
08/27/2015 137 First MOTION to Strike Surplusage by Daniel Carpenter. (Brown, Richard) (Entered:
               08/27/2015)
08/04/2015 136 NOTICE OF E−FILED CALENDAR as to Daniel Carpenter: THIS IS THE ONLY
               NOTICE COUNSEL/THE PARTIES WILL RECEIVE. Telephone Conference Re: Rule
               15 Depositions, ECF Nos. 130 & 131 set for 9/22/2015 at 11:30 AM before Judge Robert
               N. Chatigny. Counsel will initiate the call to chambers at 860−240−2629 (conference line
               only) with all counsel on the line. (Rickevicius, L.) (Entered: 08/04/2015)
08/03/2015 135 Memorandum in Support by Daniel Carpenter re 134 First MOTION to Produce a Witness
               List (Brown, Richard) (Entered: 08/03/2015)
08/03/2015 134 First MOTION to Produce a Witness List by Daniel Carpenter. (Brown, Richard) (Entered:
               08/03/2015)
07/31/2015 133 RESPONSE/REPLY by Daniel Carpenter To Government's Motion for Rule 15
               Deposition (Brown, Richard) (Entered: 07/31/2015)
07/22/2015 132 ORDER granting 129 Motion to Seal as to Daniel Carpenter (1). Signed by Judge Robert
               N. Chatigny on 7/22/2015. (Rickevicius, L.) (Entered: 07/22/2015)
07/21/2015 131 MOTION for Rule 15 Depositions (REDACTED) by USA as to Daniel Carpenter. (Patel,
               Neeraj) (Entered: 07/21/2015)
07/21/2015 130 SEALED MOTION for Rule 15 Depositions − by USA as to Daniel Carpenter.
               (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C)(Patel, Neeraj) (Entered:
               07/21/2015)
07/21/2015 129 MOTION to Seal Government's Motion for Rule 15 Depositions and Accompanying
               Exhibits by USA as to Daniel Carpenter. (Patel, Neeraj) (Entered: 07/21/2015)
07/06/2015 128 Memorandum in Opposition by USA as to Daniel Carpenter re 124 MOTION for Bill of
               Particulars (Novick, David) (Entered: 07/06/2015)
05/07/2015 124 MOTION for Bill of Particulars by Daniel Carpenter. (Attachments: # 1 Memorandum in
               Support of the Motion for Bill of Particulars)(Brown, Richard) (Entered: 05/07/2015)
01/29/2015 123 NOTICE of Related Case by USA as to Daniel Carpenter, Wayne Bursey (Novick, David)
               (Entered: 01/29/2015)
01/14/2015 122 TRANSCRIPT of proceedings as to Daniel Carpenter and Wayne Bursey. Motions
               hearing held on 12.04.14 before Judge Robert N. Chatigny. Court Reporter: Darlene A.
               Warner. IMPORTANT NOTICE − REDACTION OF TRANSCRIPTS: To remove
               personal identifier information from the transcript, a party must electronically file a Notice
               of Intent to Request Redaction with the Clerk's Office within seven (7) calendar days of
               this date. If no such Notice is filed, the court will assume redaction of personal identifiers
               is not necessary and the transcript will be made available through PACER without
               redaction 90 days from today's date. The transcript may be viewed at the court public
               terminal or purchased through the Court Reporter/Transcriber before the deadline for
               Release of Transcript Restriction. After that date it may be obtained through PACER. The
               policy governing the redaction of personal information is located on the court website at
               www.ctd.uscourts.gov. Redaction Request due 2/4/2015. Redacted Transcript Deadline set
                  for 2/14/2015. Release of Transcript Restriction set for 4/14/2015. (Warner, D.) (Entered:
                  01/14/2015)
12/15/2014 121 WAIVER of Speedy Trial by Daniel Carpenter (Brown, Richard) (Entered: 12/15/2014)
12/04/2014 120 ORDER granting 115 Motion for Extension of Time as to Daniel Carpenter (1). Signed by
               Judge Robert N. Chatigny on 12/4/14. (Glynn, T.) (Entered: 12/04/2014)
12/04/2014 119 Minute Entry for proceedings held before Judge Robert N. Chatigny: taking under
               advisement 56 Motion to Dismiss for Lack of Jurisdiction as to Daniel Carpenter (1);
               taking under advisement 64 Motion to Dismiss as to Daniel Carpenter (1); taking under
               advisement 66 Motion to Dismiss as to Daniel Carpenter (1); taking under advisement 68
               Motion to Dismiss as to Daniel Carpenter (1); taking under advisement 76 Motion to
               Produce as to Daniel Carpenter (1); taking under advisement 78 Motion for Discovery as
               to Daniel Carpenter (1); taking under advisement 80 Motion to Suppress as to Daniel
               Carpenter (1); taking under advisement 82 Motion to Suppress as to Daniel Carpenter (1);
               taking under advisement 115 Motion for Extension of Time as to Daniel Carpenter (1);
               taking under advisement 72 Motion to Suppress as to Wayne Bursey (2); taking under
               advisement 73 Motion for Discovery as to Wayne Bursey (2); taking under advisement 74
               Motion to Produce as to Wayne Bursey (2); taking under advisement 75 Motion to
               Dismiss as to Wayne Bursey (2); Motion Hearing as to Daniel Carpenter, Wayne Bursey
               held on 12/4/2014 re 76 First MOTION to Produce Documents filed by Daniel Carpenter,
               75 MOTION to Dismiss , Memorandum of Law, Certificate of Service filed by Wayne
               Bursey, 73 MOTION for Discovery to Issue Rule 17c Subpoena Duces Tecum,
               Memorandum of Law, Certificate of Service filed by Wayne Bursey, 72 MOTION to
               Suppress Evidence/Documents Seized in Search on May 26, 2011, Memorandum of Law,
               Certificate of Service filed by Wayne Bursey, 74 MOTION to Produce Documents,
               Memorandum of Law, Certificate of Service filed by Wayne Bursey, 78 MOTION for
               Discovery for Issuance of Rule 17(c) Subpoenas Duces Tecum filed by Daniel Carpenter,
               80 First MOTION to Suppress Evidence/Documents Seized from Raid of 5−26−2011 filed
               by Daniel Carpenter, 115 MOTION for Extension of Time re: Trial until after September
               7, 2015 filed by Daniel Carpenter, 64 MOTION to Dismiss EACH COUNT FOR
               VIOLATIONOF THE STATUTE OF LIMITATIONS filed by Daniel Carpenter, 66
               MOTION to Dismiss EACH COUNT AS PROSECUTION IS BARRED BY 15 USC.,
               SECTIONS 1011−1015 filed by Daniel Carpenter, 82 MOTION to Suppress
               Evidence/Documents Seized in Raid of April 20, 2010 filed by Daniel Carpenter, 68
               MOTION to Dismiss ALL COUNTS UNDER RULE 12(b)(2) FOR FAILURE TO STATE
               A CRIME filed by Daniel Carpenter, 56 MOTION to Dismiss for Lack of Jurisdiction filed
               by Daniel Carpenter. Total Time: 3 hours and 2 minutes(Court Reporter Warner, Darlene.)
               (Glynn, T.) (Entered: 12/04/2014)
12/04/2014        (Court only) ***Reopen Document as to Daniel Carpenter 115 MOTION for Extension of
                  Time re: Trial until after September 7, 2015. (Glynn, T.) (Entered: 12/04/2014)
12/04/2014 118 Docket Entry Correction − ENTERED IN ERROR − as to Daniel Carpenter, Wayne
               Bursey re 117 Order on Motion to Dismiss for Lack of Jurisdiction, Order on Motion to
               Produce, Order on Motion for Discovery, Order on Motion to Suppress, Order on Motion
               for Extension of Time. (Glynn, T.) (Entered: 12/04/2014)
12/04/2014 117 ENTERED IN ERROR − (to be re−docketed) ORDER taking under advisement 56
               Motion to Dismiss for Lack of Jurisdiction as to Daniel Carpenter (1); taking under
               advisement 64 Motion to Dismiss as to Daniel Carpenter (1); taking under advisement 66
               Motion to Dismiss as to Daniel Carpenter (1); taking under advisement 68 Motion to
               Dismiss as to Daniel Carpenter (1); taking under advisement 76 Motion to Produce as to
               Daniel Carpenter (1); taking under advisement 78 Motion for Discovery as to Daniel
               Carpenter (1); taking under advisement 80 Motion to Suppress as to Daniel Carpenter (1);
               taking under advisement 82 Motion to Suppress as to Daniel Carpenter (1); granting 115
               Motion for Extension of Time as to Daniel Carpenter (1); taking under advisement 72
               Motion to Suppress as to Wayne Bursey (2); taking under advisement 73 Motion for
               Discovery as to Wayne Bursey (2); taking under advisement 74 Motion to Produce as to
               Wayne Bursey (2); taking under advisement 75 Motion to Dismiss as to Wayne Bursey
               (2). Signed by Judge Robert N. Chatigny on 12/4/14. (Glynn, T.) Modified on
               12/4/2014ENTERED IN ERROR, need to use another event. (Glynn, T.). (Entered:
               12/04/2014)
12/03/2014 116 RESPONSE/REPLY by USA as to Daniel Carpenter re 115 Motion for Extension of Time
               (Patel, Neeraj) (Entered: 12/03/2014)
12/03/2014 115 MOTION for Extension of Time re: Trial until after September 7, 2015 by Daniel
               Carpenter. (Brown, Richard) (Entered: 12/03/2014)
12/01/2014 114 REPLY TO RESPONSE to Motion by Daniel Carpenter re 92 First MOTION for
               Extension of Time to File Response/Reply as to 76 First MOTION to Produce Documents,
               75 MOTION to Dismiss , Memorandum of Law, Certificate of Service, 73 MOTION for
               Discovery to Issue Rule 17c Subpoena D (Brown, Richard) (Entered: 12/01/2014)
12/01/2014 113 REPLY TO RESPONSE to Motion by Daniel Carpenter re 96 MOTION to Seal
               Government's Memorandum In Response To Defendants' Motions To Suppress Evidence
               Seized Pursuant To Search Warrant and Accompanying Exhibits (Brown, Richard)
               (Entered: 12/01/2014)
12/01/2014 112 ORDER granting, with the noted conditions, 108 Motion to Unseal Document as to Daniel
               Carpenter (1). Signed by Judge Robert N. Chatigny on 12/1/2014. (Rickevicius, L.)
               (Entered: 12/01/2014)
11/25/2014 108 First MOTION to Unseal Document Motion to View Sealed Material by Daniel Carpenter.
               (Brown, Richard) (Entered: 11/25/2014)
11/20/2014 107 WAIVER of Rule 43(b)(3) Hearings by Daniel Carpenter (Attachments: # 1 Supplement
               Motion to Waive Presence at Hearing)(Brown, Richard) (Entered: 11/20/2014)
11/17/2014 106 ORDER granting 105 ExParte Motion as to Daniel Carpenter (1). Signed by Judge Robert
               N. Chatigny on 11/17/2014. (Rickevicius, L.) (Entered: 11/17/2014)
11/14/2014 105 EX PARTE MOTION TO WAIVE PRESENCE AT HEARING by Daniel Carpenter.
               (Brown, Richard) (Entered: 11/14/2014)
11/12/2014 104 Motion Hearing set for 12/4/2014 at 10:00 AM in Courtroom Three, 450 Main St.,
               Hartford, CT before Judge Robert N. Chatigny re Motion or Report and Recommendation
               in case as to Daniel Carpenter, Wayne Bursey 68 MOTION to Dismiss ALL COUNTS
               UNDER RULE 12(b)(2) FOR FAILURE TO STATE A CRIME, 82 MOTION to Suppress
               Evidence/Documents Seized in Raid of April 20, 2010, 78 MOTION for Discovery for
               Issuance of Rule 17(c) Subpoenas Duces Tecum, 80 First MOTION to Suppress
               Evidence/Documents Seized from Raid of 5−26−2011, 64 MOTION to Dismiss EACH
               COUNT FOR VIOLATIONOF THE STATUTE OF LIMITATIONS, 56 MOTION to
               Dismiss for Lack of Jurisdiction , 66 MOTION to Dismiss EACH COUNT AS
               PROSECUTION IS BARRED BY 15 USC., SECTIONS 1011−1015, 76 First MOTION to
               Produce Documents, 72 MOTION to Suppress Evidence/Documents Seized in Search on
               May 26, 2011, Memorandum of Law, Certificate of Service, 75 MOTION to Dismiss ,
               Memorandum of Law, Certificate of Service, 73 MOTION for Discovery to Issue Rule 17c
               Subpoena Duces Tecum, Memorandum of Law, Certificate of Service, 74 MOTION to
               Produce Documents, Memorandum of Law, Certificate of Service. (Glynn, T.) (Entered:
               11/12/2014)
11/07/2014 103 ORDER granting 96 Motion to Seal as to Daniel Carpenter (1), Wayne Bursey (2). Signed
               by Judge Robert N. Chatigny on 11/7/2014. (Rickevicius, L.) (Entered: 11/07/2014)
11/06/2014 102 ATTORNEY APPEARANCE: Cody Nolan Guarnieri appearing for Daniel Carpenter in
               addition to Richard R. Brown, Esq. (Guarnieri, Cody) (Entered: 11/06/2014)
11/05/2014 100 Memorandum in Opposition by USA as to Daniel Carpenter, Wayne Bursey re 76 First
               MOTION to Produce Documents, 74 MOTION to Produce Documents, Memorandum of
               Law, Certificate of Service (Patel, Neeraj) (Entered: 11/05/2014)
11/05/2014   99 Memorandum in Opposition by USA as to Daniel Carpenter, Wayne Bursey re 73
                MOTION for Discovery to Issue Rule 17c Subpoena Duces Tecum, Memorandum of Law,
                Certificate of Service, 78 MOTION for Discovery for Issuance of Rule 17(c) Subpoenas
                Duces Tecum (Attachments: # 1 Appendix of Unreported Cases)(Patel, Neeraj) (Entered:
                11/05/2014)
11/05/2014   98 Memorandum in Opposition by USA as to Daniel Carpenter, Wayne Bursey re 72
                MOTION to Suppress Evidence/Documents Seized in Search on May 26, 2011,
                Memorandum of Law, Certificate of Service, 82 MOTION to Suppress
                Evidence/Documents Seized in Raid of April 20, 2010, 80 First MOTION to Suppress
                 Evidence/Documents Seized from Raid of 5−26−2011 REDACTED (Attachments: # 1
                 Appendix of Unreported Cases)(Novick, David) (Entered: 11/05/2014)
11/05/2014   97 Sealed Document: Government's Memorandum in Response to Defendants' Motions to
                Suppress Evidence Seized Pursuant to Search Warrant by USA as to Daniel Carpenter,
                Wayne Bursey re 72 MOTION to Suppress Evidence/Documents Seized in Search on May
                26, 2011, Memorandum of Law, Certificate of Service, 82 MOTION to Suppress
                Evidence/Documents Seized in Raid of April 20, 2010, 80 First MOTION to Suppress
                Evidence/Documents Seized from Raid of 5−26−2011, 83 Memorandum in Support of
                Motion, 81 Memorandum in Support of Motion, − (Attachments: # 1 Appendix of
                Unreported Cases, # 2 Exhibit 1−15 to Government Memorandum)(Novick, David)
                (Entered: 11/05/2014)
11/05/2014   96 MOTION to Seal Government's Memorandum In Response To Defendants' Motions To
                Suppress Evidence Seized Pursuant To Search Warrant and Accompanying Exhibits by
                USA as to Daniel Carpenter, Wayne Bursey. (Novick, David) (Entered: 11/05/2014)
11/05/2014   95 ORDER granting 94 Motion for Leave to File Excess Pages as to Daniel Carpenter (1),
                Wayne Bursey (2). Signed by Judge Robert N. Chatigny on 11/5/2014. (Rickevicius, L.)
                (Entered: 11/05/2014)
11/04/2014   94 MOTION for Leave to File Excess Pages by USA as to Daniel Carpenter, Wayne Bursey.
                (Patel, Neeraj) (Entered: 11/04/2014)
10/29/2014   93 ORDER granting 92 Motion for Extension of Time to File Response/Reply as to Daniel
                Carpenter (1), Wayne Bursey (2). Response due 11/5/2014. Signed by Judge Robert N.
                Chatigny on 10/29/2014. (Rickevicius, L.) (Entered: 10/29/2014)
10/28/2014   92 First MOTION for Extension of Time to File Response/Reply as to 76 First MOTION to
                Produce Documents, 75 MOTION to Dismiss , Memorandum of Law, Certificate of
                Service, 73 MOTION for Discovery to Issue Rule 17c Subpoena Duces Tecum,
                Memorandum of Law, Certificate of Service, 72 MOTION to Suppress
                Evidence/Documents Seized in Search on May 26, 2011, Memorandum of Law, Certificate
                of Service, 74 MOTION to Produce Documents, Memorandum of Law, Certificate of
                Service, 78 MOTION for Discovery for Issuance of Rule 17(c) Subpoenas Duces Tecum,
                80 First MOTION to Suppress Evidence/Documents Seized from Raid of 5−26−2011, 79
                Memorandum in Support of Motion, 83 Memorandum in Support of Motion, 77
                Memorandum in Support of Motion, 82 MOTION to Suppress Evidence/Documents
                Seized in Raid of April 20, 2010, 81 Memorandum in Support of Motion, until November
                5, 2014 by USA as to Daniel Carpenter, Wayne Bursey. (Novick, David) (Entered:
                10/28/2014)
10/15/2014   91 ORDER granting 90 Motion to Appear Pro Hac Vice Elizabeth A. Chew as to Wayne
                Bursey (2) Certificate of Good Standing due by 12/14/2014. Signed by Clerk on 10/15/14.
                (Sundie, T). (Entered: 10/15/2014)
10/10/2014   89 RESPONSE/REPLY by Daniel Carpenter Reply Brief to Government's Omnibus
                Memorandum (Brown, Richard) (Entered: 10/10/2014)
09/15/2014   84 Memorandum in Opposition by USA as to Daniel Carpenter re 68 MOTION to Dismiss
                ALL COUNTS UNDER RULE 12(b)(2) FOR FAILURE TO STATE A CRIME, 64
                MOTION to Dismiss EACH COUNT FOR VIOLATIONOF THE STATUTE OF
                LIMITATIONS, 56 MOTION to Dismiss for Lack of Jurisdiction , 66 MOTION to
                Dismiss EACH COUNT AS PROSECUTION IS BARRED BY 15 USC., SECTIONS
                1011−1015 (Attachments: # 1 Appendix of Unreported Cases in the Government's
                Memorandum)(Novick, David) (Entered: 09/15/2014)
09/15/2014   83 Memorandum in Support by Daniel Carpenter re 82 MOTION to Suppress
                Evidence/Documents Seized in Raid of April 20, 2010 (Attachments: # 1 Exhibit Exhibit 1,
                # 2 Exhibit Exhibit 2, # 3 Exhibit Exhibit 3, # 4 Exhibit Exhibit 4)(Brown, Richard)
                (Entered: 09/15/2014)
09/15/2014   82 MOTION to Suppress Evidence/Documents Seized in Raid of April 20, 2010 by Daniel
                Carpenter. (Brown, Richard) (Entered: 09/15/2014)
09/15/2014   81 Memorandum in Support by Daniel Carpenter re 80 First MOTION to Suppress
                Evidence/Documents Seized from Raid of 5−26−2011 (Attachments: # 1 Exhibit Exhibit
                1, # 2 Exhibit Exhibit 2, # 3 Exhibit Exhibit 3, # 4 Exhibit Exhibit 4a, # 5 Exhibit Exhibit
                 4b, # 6 Exhibit Exhibit 4c)(Brown, Richard) (Entered: 09/15/2014)
09/15/2014   80 First MOTION to Suppress Evidence/Documents Seized from Raid of 5−26−2011 by
                Daniel Carpenter. (Brown, Richard) (Entered: 09/15/2014)
09/15/2014   79 Memorandum in Support by Daniel Carpenter re 78 MOTION for Discovery for Issuance
                of Rule 17(c) Subpoenas Duces Tecum (Brown, Richard) (Entered: 09/15/2014)
09/15/2014   78 MOTION for Discovery for Issuance of Rule 17(c) Subpoenas Duces Tecum by Daniel
                Carpenter. (Brown, Richard) (Entered: 09/15/2014)
09/15/2014   77 Memorandum in Support by Daniel Carpenter re 76 First MOTION to Produce Documents
                (Brown, Richard) (Entered: 09/15/2014)
09/15/2014   76 First MOTION to Produce Documents by Daniel Carpenter. (Brown, Richard) (Entered:
                09/15/2014)
09/15/2014   71 ORDER granting 70 Motion for Leave to File Excess Pages as to Daniel Carpenter (1).
                Signed by Judge Robert N. Chatigny on 9/15/2014. (Rickevicius, L.) (Entered:
                09/15/2014)
09/14/2014   70 MOTION for Leave to File Excess Pages by USA as to Daniel Carpenter. (Patel, Neeraj)
                (Entered: 09/14/2014)
08/01/2014   69 Memorandum in Support by Daniel Carpenter re 68 MOTION to Dismiss ALL COUNTS
                UNDER RULE 12(b)(2) FOR FAILURE TO STATE A CRIME (Brown, Richard) (Entered:
                08/01/2014)
08/01/2014   68 MOTION to Dismiss ALL COUNTS UNDER RULE 12(b)(2) FOR FAILURE TO STATE
                A CRIME by Daniel Carpenter. (Brown, Richard) (Entered: 08/01/2014)
08/01/2014   67 Memorandum in Support by Daniel Carpenter re 66 MOTION to Dismiss EACH COUNT
                AS PROSECUTION IS BARRED BY 15 USC., SECTIONS 1011−1015 (Brown, Richard)
                (Entered: 08/01/2014)
08/01/2014   66 MOTION to Dismiss EACH COUNT AS PROSECUTION IS BARRED BY 15 USC.,
                SECTIONS 1011−1015 by Daniel Carpenter. (Brown, Richard) (Entered: 08/01/2014)
08/01/2014   65 Memorandum in Support by Daniel Carpenter re 64 MOTION to Dismiss EACH COUNT
                FOR VIOLATIONOF THE STATUTE OF LIMITATIONS (Brown, Richard) (Entered:
                08/01/2014)
08/01/2014   64 MOTION to Dismiss EACH COUNT FOR VIOLATIONOF THE STATUTE OF
                LIMITATIONS by Daniel Carpenter. (Brown, Richard) (Entered: 08/01/2014)
08/01/2014   63 Memorandum in Support by Daniel Carpenter re 56 MOTION to Dismiss for Lack of
                Jurisdiction AMENDED BRIEF (Brown, Richard) (Entered: 08/01/2014)
07/16/2014   62 SCHEDULING ORDER as to Daniel Carpenter, Wayne Bursey − Defendant Carpenter
                will submit all motions related to this Court's jurisdiction by August 1, 2014. The
                government will respond to those motions by September 15, 2014. Defendants wll file
                other motions by September 15, 2014. The government will respond by November 1,
                2014.
                Signed by Judge Robert N. Chatigny on 7/16/14. (Glynn, T.) (Entered: 07/17/2014)
07/16/2014   61 Minute Entry for proceedings held before Judge Robert N. Chatigny:Status Conference as
                to Daniel Carpenter held on 7/16/2014 24 minutes(Court Reporter Warner,
                Darlene.)(Glynn, T.) (Entered: 07/17/2014)
07/11/2014   60 NOTICE OF E−FILED CALENDAR as to Daniel Carpenter: THIS IS THE ONLY
                NOTICE COUNSEL/THE PARTIES WILL RECEIVE. Telephone Conference regarding
                dkt. 56 Motion to dismiss set for 7/16/2014 at 2:00 PM before Judge Robert N. Chatigny.
                The government should initiate the call to chambers at 860−240−3659 with all parties on
                the line. (Glynn, T.) (Entered: 07/11/2014)
06/25/2014   59 Probation Form 35 Report an Order Terminating Pretrial Supervision as to Daniel
                Carpenter.
                Signed by Judge Donna F. Martinez on 6/25/14. (Wood, R.) (Entered: 06/26/2014)
06/20/2014        (Court only) ***Location start as to Daniel Carpenter (Wood, R.) (Entered: 06/26/2014)
06/06/2014   56 MOTION to Dismiss for Lack of Jurisdiction by Daniel Carpenter. (Attachments: # 1
                Memorandum in Support Motion to Dismiss Superseding Indictment for Lack of Federal
                Jurisdiction)(Brown, Richard) (Entered: 06/06/2014)
05/27/2014   54 Minute Entry for proceedings held before Judge Donna F. Martinez:Arraignment as to
                Daniel Carpenter (1) Counts
                1−4,1s−4s,5−6,5s−6s,7−18,7s−18s,19,19s,20,20s,21−22,21s−22s,23,23s,24−25,24s−25s,
                26,26s,27−28,27s−28s,29−32,29s−32s,33,33s,34s,35s−47s,48s−57s held on 5/27/2014,
                Plea entered by Daniel Carpenter Not Guilty on counts 1−57, superseding indictment.
                Time 6 minutes(Court Reporter FTR.)(Wood, R.) (Entered: 05/28/2014)
05/14/2014   53 SUPERSEDING INDICTMENT returned before Judge Donna F. Martinez. Grand jury
                number H−13−1 as to Daniel Carpenter (1) count(s) 1s−4s, 5s−6s, 7s−18s, 19s, 20s,
                21s−22s, 23s, 24s−25s, 26s, 27s−28s, 29s−32s, 33s, 34s, 35s−47s, 48s−57s, Wayne
                Bursey (2) count(s) 1s−4s, 5s−6s, 7s−18s, 19s, 20s, 21s−22s, 23s, 24s−25s, 26s, 27s−28s,
                29s−32s, 33s, 34s, 35s−47s, 48s−57s. (Blue, A.) (Entered: 05/15/2014)
03/18/2014   52 TRANSCRIPT of proceedings as to Daniel Carpenter and Wayne Bursey. Conference
                held on 03.03.14 before Judge Robert N. Chatigny. Court Reporter: Darlene A. Warner.
                IMPORTANT NOTICE − REDACTION OF TRANSCRIPTS: To remove personal
                identifier information from the transcript, a party must electronically file a Notice of Intent
                to Request Redaction with the Clerk's Office within seven (7) calendar days of this date. If
                no such Notice is filed, the court will assume redaction of personal identifiers is not
                necessary and the transcript will be made available through PACER without redaction 90
                days from today's date. The transcript may be viewed at the court public terminal or
                purchased through the Court Reporter/Transcriber before the deadline for Release of
                Transcript Restriction. After that date it may be obtained through PACER. The policy
                governing the redaction of personal information is located on the court website at
                www.ctd.uscourts.gov. Redaction Request due 4/8/2014. Redacted Transcript Deadline set
                for 4/18/2014. Release of Transcript Restriction set for 6/16/2014. (Warner, D.) (Entered:
                03/18/2014)
03/14/2014   50 WAIVER of Speedy Trial by Daniel Carpenter (Brown, Richard) (Entered: 03/14/2014)
03/10/2014   48 ORDER as to Daniel Carpenter, Wayne Bursey.
                Signed by Judge Robert N. Chatigny on 3/7/14. (Glynn, T.) (Entered: 03/10/2014)
03/10/2014   47 RESCHEDULED NOTICE OF E−FILED CALENDAR as to Daniel Carpenter, Wayne
                Bursey: THIS IS THE ONLY NOTICE COUNSEL/THE PARTIES WILL RECEIVE.
                ALL PERSONS ENTERING THE COURTHOUSE MUST PRESENT PHOTO
                IDENTIFICATION. RESET FROM 3/11/14. Jury Selection set for 3/10/2015 at 9:00 AM
                in Courtroom Three, 450 Main St., Hartford, CT before Judge Robert N. Chatigny.
                (Glynn, T.) (Entered: 03/10/2014)
03/10/2014        (Court only) Set/Reset Deadlines/Hearings as to Daniel Carpenter, Wayne Bursey:( Jury
                  Selection set for 3/10/2015 at 9:00 AM in Courtroom Three, 450 Main St., Hartford, CT
                  before Judge Robert N. Chatigny), ***Excludable started as to Daniel Carpenter, Wayne
                  Bursey: Time excluded from 3/11/14 until 3/10/15. (Glynn, T.) (Entered: 03/10/2014)
03/10/2014   46 ORDER granting 33 Motion for Extension of Time as to Daniel Carpenter (1); granting 45
                Motion to Continue as to Daniel Carpenter (1), Wayne Bursey (2); granting 45 Motion as
                to Daniel Carpenter (1), Wayne Bursey (2); granting 40 Motion for Extension of Time as
                to Wayne Bursey (2). Signed by Judge Robert N. Chatigny on 3/6/14. (Glynn, T.)
                (Entered: 03/10/2014)
03/05/2014   45 First MOTION to Continue Jury Selection, First MOTION Toll The Speedy Trial Clock
                by USA as to Daniel Carpenter, Wayne Bursey. (Attachments: # 1 Text of Proposed
                Order)(Novick, David) (Entered: 03/05/2014)
03/03/2014   44 Minute Entry for proceedings held before Judge Robert N. Chatigny:Pretrial Conference
                as to Daniel Carpenter, Wayne Bursey held on 3/3/2014. 50 minutes(Court Reporter
                Warner, Darlene.)(Glynn, T.) (Entered: 03/03/2014)
02/07/2014   42 NOTICE OF E−FILED CALENDAR as to Daniel Carpenter, Wayne Bursey: THIS IS
                THE ONLY NOTICE COUNSEL/THE PARTIES WILL RECEIVE. ALL PERSONS
                ENTERING THE COURTHOUSE MUST PRESENT PHOTO IDENTIFICATION.
                 Pretrial Conference with Clients present scheduled for 3/3/2014 at 10:00 AM in
                 Courtroom Three, 450 Main St., Hartford, CT before Judge Robert N. Chatigny. (Glynn,
                 T.) (Entered: 02/07/2014)
01/30/2014   33 First MOTION for Extension of Time Re: Motions & Jury Selection until Unknown by
                Daniel Carpenter. (Brown, Richard) (Entered: 01/30/2014)
01/28/2014   32 TRANSCRIPT of Proceedings: as to Daniel Carpenter, Wayne Bursey Type of Hearing:
                Arraignment. Held on 1/17/14 before Judge Donna F. Martinez. Court Reporter: Suzanne
                Benoit. IMPORTANT NOTICE − REDACTION OF TRANSCRIPTS: To remove
                personal identifier information from the transcript, a party must electronically file a Notice
                of Intent to Request Redaction with the Clerk's Office within seven (7) calendar days of
                this date. If no such Notice is filed, the court will assume redaction of personal identifiers
                is not necessary and the transcript will be made available through PACER without
                redaction 90 days from today's date. The transcript may be viewed at the court public
                terminal or purchased through the Court Reporter/Transcriber before the deadline for
                Release of Transcript Restriction. After that date it may be obtained through PACER. The
                policy governing the redaction of personal information is located on the court website at
                www.ctd.uscourts.gov. Redaction Request due 2/18/2014. Redacted Transcript Deadline
                set for 2/28/2014. Release of Transcript Restriction set for 4/28/2014. (Benoit, S.)
                (Entered: 01/28/2014)
01/22/2014   29 SEALED SURETY INFORMATION SHEET by Daniel Carpenter (Wood, R.) (Entered:
                01/23/2014)
01/22/2014   28 SEALED SURETY INFORMATION SHEET by Daniel Carpenter (Wood, R.) (Entered:
                01/23/2014)
01/22/2014   27 SEALED BAIL INFORMATION SHEET by Daniel Carpenter (Wood, R.) (Entered:
                01/23/2014)
01/22/2014   26 ORDER Setting Conditions of Release as to Daniel Carpenter
                Signed by Judge Donna F. Martinez on 1/22/14. (Wood, R.) (Entered: 01/23/2014)
01/22/2014   25 Surety Bond Entered as to Daniel Carpenter in amount of $750,000.00 (Wood, R.)
                (Entered: 01/23/2014)
01/22/2014   19 NOTICE OF E−FILED CALENDAR as to Daniel Carpenter: THIS IS THE ONLY
                NOTICE COUNSEL/THE PARTIES WILL RECEIVE. ALL PERSONS ENTERING
                THE COURTHOUSE MUST PRESENT PHOTO IDENTIFICATION. Jury Selection set
                for 3/11/2014 at 9:00 AM in Courtroom Three, 450 Main St., Hartford, CT before Judge
                Robert N. Chatigny. (Glynn, T.) (Entered: 01/22/2014)
01/17/2014   18 SCHEDULING ORDER as to Daniel Carpenter, Wayne Bursey: Substantive Motions due
                2/7/2014, Government Response due 2/14/2014, Proposed Voir Dire Questions due
                3/4/2014, Proposed Jury Instructions due 3/4/2014, Jury Selection set for 3/11/2014 at
                9:00 AM in Courtroom Three, 450 Main St., Hartford, CT before Judge Robert N.
                Chatigny.
                Signed by Judge Donna F. Martinez on 1/17/14. (Wood, R.) (Entered: 01/21/2014)
01/17/2014   16 Minute Entry for proceedings held before Judge Donna F. Martinez: denying 14 Motion to
                Modify Conditions of Release as to Daniel Carpenter (1); Initial Appearance as to Daniel
                Carpenter held on 1/17/2014; Arraignment as to Daniel Carpenter (1) Counts
                1−4,5−6,7−18,19,20,21−22,23,24−25,26,27−28,29−32,33 held on 1/17/2014; Bond
                Hearing as to Daniel Carpenter held on 1/17/2014; Motion Hearing as to Daniel Carpenter
                held on 1/17/2014 re 14 MOTION to Modify Conditions of Release MOTION TO BE
                RELEASED ON HIS OWN RECOGNIZANCE filed by Daniel Carpenter ; Plea entered by
                Daniel Carpenter (1) Not Guilty on Counts
                1−4,5−6,7−18,19,20,21−22,23,24−25,26,27−28,29−32,33. Total Time: 1 hour and 48
                minutes(Court Reporter FTR.) (Wood, R.) (Entered: 01/21/2014)
01/17/2014       Self−Surrender of Daniel Carpenter (Wood, R.) (Entered: 01/21/2014)
01/16/2014   15 RESPONSE/REPLY by USA as to Daniel Carpenter re 14 Motion to Modify Conditions
                of Release (Patel, Neeraj) (Entered: 01/16/2014)
01/16/2014   14 MOTION to Modify Conditions of Release MOTION TO BE RELEASED ON HIS OWN
                RECOGNIZANCE by Daniel Carpenter. (Brown, Richard) (Entered: 01/16/2014)
01/16/2014   13 ATTORNEY APPEARANCE: Richard R. Brown appearing for Daniel Carpenter (Brown,
                Richard) (Entered: 01/16/2014)
12/30/2013   12 ELECTRONIC FILING ORDER as to Daniel Carpenter, Wayne Bursey − PLEASE
                ENSURE COMPLIANCE WITH COURTESY COPY REQUIREMENTS IN THIS
                ORDER
                Signed by Judge Robert N. Chatigny on 12/30/13. (Attachments: # 1 Efile Attachment)
                (Blue, A.) (Entered: 12/30/2013)
12/30/2013       CASE UNSEALED as to Daniel Carpenter, Wayne Bursey, INDICTMENT UNSEALED
                 as to Daniel Carpenter, Wayne Bursey (Blue, A.) (Entered: 12/30/2013)
12/30/2013    8 ORDER granting 7 Motion to Unseal Case as to Daniel Carpenter (1), Wayne Bursey (2).
                Signed by Judge Robert N. Chatigny on 12/30/2013. (Rickevicius, L.) (Entered:
                12/30/2013)
12/20/2013    7 MOTION to Unseal Case by USA as to Daniel Carpenter, Wayne Bursey. (Blue, A.)
                (Entered: 12/23/2013)
12/20/2013       Set/Reset Deadlines/Hearings as to Daniel Carpenter, Wayne Bursey: Arraignment set for
                 1/17/2014 at 12:00 PM in East Courtroom, 450 Main St., Hartford, CT before Judge
                 Donna F. Martinez. Initial Appearance set for 1/17/2014 at 12:00 PM in East Courtroom,
                 450 Main St., Hartford, CT before Judge Donna F. Martinez. (Wood, R.) (Entered:
                 12/20/2013)
12/19/2013       (Court only) ***Excludable started as to Daniel Carpenter, Wayne Bursey: Time excluded
                 from 12/19/2013 until 1/17/2014 (Wood, R.) (Entered: 12/20/2013)
12/19/2013    6 ORDER granting 5 Sealed Motion as to Daniel Carpenter (1), Wayne Bursey (2) for good
                cause shown. The time between today and January 17, 2014 is excluded from computation
                for speedy trial purposes. The court finds the ends of justice are served by the continuance
                and outweigh the best interest of the public and the defendant in a speedy trial.
                Arraignment will be scheduled no later than January 17, 2014. Signed by Judge Donna F.
                Martinez on 12/19/13. (Martinez, Donna) (Entered: 12/19/2013)
12/18/2013    5 SEALED MOTION − by Daniel Carpenter, Wayne Bursey. (Attachments: # 1 Sealed
                Attachment, # 2 Sealed Attachment)(Wood, R.) (Entered: 12/18/2013)
12/18/2013       Attorney update in case as to Daniel Carpenter, Wayne Bursey. Attorney Richard R.
                 Brown for Daniel Carpenter,Richard R. Brown for Wayne Bursey added. (Wood, R.)
                 (Entered: 12/18/2013)
12/18/2013    4 ATTORNEY APPEARANCE: Richard R. Brown appearing for Daniel Carpenter, Wayne
                Bursey. (Wood, R.) (Entered: 12/18/2013)
12/13/2013    2 (Court only) Bench Warrant Issued as to Daniel Carpenter. (Blue, A.) (Entered:
                12/13/2013)
12/12/2013    1 SEALED INDICTMENT returned before Judge Thomas P. Smith. Grand jury number
                H−13−1 Bench Warrant to issue as to Daniel Carpenter (1) count(s) 1−4, 5−6, 7−18, 19,
                20, 21−22, 23, 24−25, 26, 27−28, 29−32, 33, Wayne Bursey (2) count(s) 1−4, 5−6, 7−18,
                19, 20, 21−22, 23, 24−25, 26, 27−28, 29−32, 33. (Blue, A.) (Blue, A.). (Entered:
                12/13/2013)
